           Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 1 of 87




 1

 2

 3

 4

 5

 6

 7

 8                   UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WASHINGTON
 9
      STATE OF WASHINGTON; STATE OF           NO.
10    OREGON; CONFEDERATED TRIBES
      OF THE CHEHALIS RESERVATION;            COMPLAINT
11    CONFEDERATED TRIBES OF THE
      COOS, LOWER UMPQUA AND
12    SIUSLAW INDIANS; COW CREEK
      BAND OF UMPQUA TRIBE OF
13    INDIANS; DOYON, LTD.;
      DUWAMISH TRIBE;
14    CONFEDERATED TRIBES OF THE
      GRAND RONDE COMMUNITY OF
15    OREGON; HOH INDIAN TRIBE;
      JAMESTOWN S’KLALLAM TRIBE;
16    KALISPEL TRIBE OF INDIANS; THE
      KLAMATH TRIBES; MUCKLESHOOT
17    INDIAN TRIBE; NEZ PERCE TRIBE;
      NOOKSACK INDIAN TRIBE; PORT
18    GAMBLE S’KLALLAM TRIBE;
      PUYALLUP TRIBE OF INDIANS;
19    QUILEUTE TRIBE OF THE
      QUILEUTE RESERVATION;
20    QUINAULT INDIAN NATION;
      SAMISH INDIAN NATION;
21    CONFEDERATED TRIBES OF SILETZ
      INDIANS; SKOKOMISH INDIAN
22    TRIBE; SNOQUALMIE INDIAN
      TRIBE; SPOKANE TRIBE OF
23    INDIANS; SQUAXIN ISLAND TRIBE;
      SUQUAMISH TRIBE; SWINOMISH
24    INDIAN TRIBAL COMMUNITY;
      TANANA CHIEFS CONFERENCE;
25    CENTRAL COUNCIL OF THE
      TLINGIT & HAIDA INDIAN TRIBES
26    OF ALASKA; UPPER SKAGIT


     COMPLAINT                           1            ATTORNEY GENERAL OF WASHINGTON
                                                           Complex Litigation Division
                                                            800 5th Avenue, Suite 2000
                                                             Seattle, WA 98104-3188
                                                                  (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 2 of 87




 1      INDIAN TRIBE; CONFEDERATED
        TRIBES AND BANDS OF THE
 2      YAKAMA NATION; AMERICAN
        HISTORICAL ASSOCIATION;
 3      ASSOCIATION OF KING COUNTY
        HISTORICAL ORGANIZATIONS;
 4      CHINESE AMERICAN CITIZENS
        ALLIANCE; HISTORIC SEATTLE;
 5      HISTORYLINK; MUSEUM OF
        HISTORY AND INDUSTRY; OCA
 6      ASIAN PACIFIC ADVOCATES –
        GREATER SEATTLE; WASHINGTON
 7      TRUST FOR HISTORIC
        PRESERVATION; and WING LUKE
 8      MEMORIAL FOUNDATION D/B/A
        WING LUKE MUSEUM,
 9
                                     Plaintiffs,
10
                 v.
11
        RUSSELL VOUGHT, in his capacity as
12      Director of the OFFICE OF
        MANAGEMENT AND BUDGET;
13      DAVID S. FERRIERO, in his capacity as
        Archivist of the NATIONAL
14      ARCHIVES AND RECORDS
        ADMINISTRATION; ADAM BODNER,
15      in his capacity as Executive Director of
        the PUBLIC BUILDINGS REFORM
16      BOARD; EMILY W. MURPHY, in her
        capacity as the Administrator of the
17      GENERAL SERVICES
        ADMINISTRATION; NATIONAL
18      ARCHIVES AND RECORDS
        ADMINISTRATION; OFFICE OF
19      MANAGEMENT AND BUDGET;
        PUBLIC BUILDINGS REFORM
20      BOARD; and GENERAL SERVICES
        ADMINISTRATION, agencies of the
21      United States,
22                                   Defendants.
23
                                         I.        INTRODUCTION
24
            1.        Without prior notice to Tribes, the State of Washington, or other stakeholders,
25
     the federal government is planning to sell the National Archives building in Seattle and scatter
26


       COMPLAINT                                        2               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 3 of 87




 1   its invaluable, irreplaceable, original historical records to facilities in Kansas City, Missouri
 2   and Riverside, California. This action shows a callous disregard for the people who have the
 3   greatest interest in being able to access these profoundly important records, which include
 4   Tribal and treaty records, case files under the Chinese Exclusion Act, and records related to
 5   Japanese American internment during World War II. Talmadge Hocker, a Kentucky real-estate
 6   executive appointed to the Public Buildings Reform Board by President Trump in 2018,
 7   recently stated that his agency’s recommended sale of the Archives facility would allow the
 8   building to “become a part of the community, as opposed to what it is today.”1 Mr. Hocker’s
 9   statement underscores the indifference with which Defendants are severing the Pacific
10   Northwest’s connection to its own history.
11           2.         In their haste to dispose of the property, Defendants failed to realize that the
12   Archives facility is legally exempt from being sold under the statute at issue, the Federal Assets
13   Sale and Transfer Act. Moreover, Defendants failed to follow the statute’s mandatory
14   procedural requirements or to consult with Tribes and others for whom loss of access to the
15   records will be devastating. Selling the property is unlawful under the Act and must be enjoined
16   before these millions of un-digitized, original records lose their home in Seattle.
17           3.         This is an action under the Administrative Procedure Act, 5 U.S.C. § 706, to
18   halt the federal government’s unlawful and procedurally deficient sale of the National Archives
19   at Seattle facility.
20           4.         The Federal Archives and Records Center, located at 6125 Sand Point Way NE,
21   Seattle, Washington, 98115, houses the National Archives at Seattle. The facility contains the
22   DNA of our region. It provides public access to permanent records created by Federal agencies
23   and courts in Alaska, Idaho, Oregon, and Washington. It houses a significant body of tribal
24   and treaty records relating to the federally recognized tribes and native corporations throughout
25   the Pacific Northwest and Alaska, including Treaty records and other records from Bureau of
26           1
                 https://www.latimes.com/world-nation/story/2020-12-06/national-archives-seattle-sale.


       COMPLAINT                                                 3                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
                                                                                         800 5th Avenue, Suite 2000
                                                                                          Seattle, WA 98104-3188
                                                                                               (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 4 of 87




 1   Indian Affairs offices and Indian agencies and schools in Alaska, Idaho, Oregon, and
 2   Washington. It also maintains more than 50,000 original files related to the Chinese Exclusion
 3   Act of 1882, as well as original records related to the internment of Japanese-Americans in
 4   World War II.
 5          5.       The records at the National Archives at Seattle are essential and irreplaceable
 6   to this region. History and conservation of it define our past, present, and future. One user
 7   described her time at the Archives in a way that is deeply personal but yet relatable to what so
 8   many others have felt:
 9          I had no clue what a powerful experience it would be to hold some of the original
10          Klamath Tribal roll sheets in my hands. To see names I had only heard of written
            out or even an “X” for those who did not read or write English was a powerful
11          experience. Even more overwhelming for me was seeing my Grandmother
            Marilynn Hall’s handwritten Tribal Council notes from her time as Tribal
12          Secretary. The whole time I reviewed the records, all I wanted to do was share
            the experience with my family members, knowing how much it would mean to
13          them.
14   Gabriann Hall, a member of the Klamath Tribes, Historian, and Teacher.
15          6.       A tribal attorney and frequent user of the National Archives at Seattle describes
16   her experience as follows:
17          The word “archives,” from the view of law firms, businesses and courts, tends to
            conjure an image of a records storage facility for “dead files.” I view the National
18          Archives at Seattle as a vibrant, special collection library . . . . A visit to the
            National Archives in Washington D.C. inspires awe in every visitor, as the
19          permanent home of the original Declaration of Independence, Constitution of the
            United States, and Bill of Rights. A visit to the National Archives at Seattle, for
20          native people whose ancestral historical and cultural records are housed there,
            fills a deep cultural yearning to know, honor and understand the lives and
21          sacrifices of their ancestors. This unique and precious collection includes
            irreplaceable records that came from this area, that are by and about the native
22          people of this area descendants – held in trust for them and protected by the
            United States.
23

24   Tallis King George, tribal attorney for the Puyallup Tribe of Indians.
            7.       Records at the National Archives at Seattle also hold an important place for
25
     Chinese and Japanese American communities. As one advocate explained:
26


       COMPLAINT                                        4                ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 5 of 87




 1          Most Chinese Americans left few records of their lives and history prior to 1950,
            but the Archive’s record of the exclusion files document families, marriages,
 2
            lifestyles, occupations, businesses, land ownership, religion, food, medicine,
 3          travels to and from China, networking, organizations, and other information that
            otherwise cannot be obtained.
 4

 5   Connie So, President of OCA Asian Pacific Advocates, Greater Seattle Chapter.
 6          8.       And as another Seattle-area historian and genealogist expounded:

 7          I can attest to the preciousness and vital nature of the Sand Point National
            Archives and its staff to our region. The connections made there, and the
 8
            opportunities to share and transfer knowledge preserved in the facility’s records,
 9          is immense and cannot be replaced. Records of specific importance are those
            involving the Chinese Exclusion Act of 1882; as well as the records on the forced
10          removal of Washington residents of Japanese ancestry during WWII 1941-1945
            which include anti-Asian organizing by Washington state business owners 1910-
11          1950, records of the War Relocation Authority and documents relating to early
            Japanese community, business and industry records including logging, railroad,
12
            hotels, domestic and fishery, in addition to community organizations and
13          history . . . . The damage [that removal of those records out of Washington State
            and the Pacific Northwest] will cause to the Chinese and Japanese American
14          communities in the Pacific Northwest cannot be overstated.
15   Bif Brigman, member of the Minidoka Pilgrimage Planning Committee.
16          9.       On January 24, 2020, the Office of Management and Budget (OMB) approved
17   a recommendation of a little known federal agency, the Public Buildings Reform Board
18   (PBRB), to sell the Seattle Archives Facility. This facility houses the National Archives at
19   Seattle and is currently occupied and operated by the National Archives and Records
20   Administration (NARA) and is owned by the General Services Administration (GSA).
21          10.      The PBRB report recommending the sale of the Seattle Archives Facility (the
22   PBRB Report) indicates that the federal records and archival materials at the Seattle facility,
23   including the materials at the National Archives at Seattle, will be removed from the Pacific
24   Northwest and relocated to NARA facilities in Kansas City, Missouri and Riverside,
25   California. In announcing the Seattle facility’s closure, NARA recognized that its closure “will
26


       COMPLAINT                                        5               ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 6 of 87




 1   have a negative impact on researchers, Federal agencies, and other customers that use our
 2   facility.”2
 3           11.      Describing the National Archives at Seattle closure as merely a “negative
 4   impact” dramatically understates the value of our history and the Archives. For instance, in
 5   1986, after a decades’ long effort, the Klamath Tribes succeeded in persuading Congress to
 6   restore the Tribes’ federal recognition. The information contained in the National Archives at
 7   Seattle was critically important to the Tribes’ successful effort at restoration.
 8   Donald C. Gentry, Tribal Chairman of the Klamath Tribes, explained the profound effect that
 9   removal of these records at the Seattle Archives would have:
10           Since restoration, the Tribes have been rebuilding their government, their
11           institutions, and their infrastructure. In doing so, the Tribes relied significantly
             and repeatedly on access to the National Archives at Seattle for documents,
12           photos, artifacts, audio recordings, and other items of cultural and historical
             importance related to the Tribes’ treaty-making, its history of federal-tribal
13           relations, and its reservation, as well as information collected from Tribal elders
             and ancestors concerning Tribal culture, tradition and languages. Further, that
14           information has continued to be relevant in reconstructing critical components of
15           institutional, cultural, and traditional infrastructure and knowledge necessary for
             the Tribes’ post-restoration efforts. The Tribal leadership, administration, and
16           membership all rely on ready access to the National Archives at Seattle for such
             information, access that will disappear if the facility and its resources are moved.
17           The amount of information in the Seattle Archives is overwhelming and we have
             significant research left to do still. That information is pertinent to continuing our
18
             research on and legal protection of our Tribal rights. As one key example, the
19           Tribes have been involved in a forty-plus years long effort to protect, affirm, and
             quantify its Treaty-reserved water rights. That matter has involved repeated
20           litigation in federal court (including two arguments up to the Ninth Circuit Court
             of Appeals) and a decades-long state water rights adjudication (the Klamath Basin
21           Adjudication). These Treaty-reserved water rights are central to our ability to
             hunt, fish, trap and gather on the lands of the terminated Klamath Reservation,
22
             since the water rights support the habitat upon which fish, plant and wildlife
23           species depend. Our staff and attorneys in these cases have spent weeks in the
             Archives researching historical documents related to land ownership and
24           associated water rights. It remains critically important to the Tribes’ ongoing
             efforts in the Klamath Basin Adjudication to continue to have access to those
25
             2
               NARA Press Release, Seattle Facility Approved for Closure (Jan. 27, 2020),
26   https://www.archives.gov/press/press-releases/2020/nr20-37.


       COMPLAINT                                              6                  ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
                                                                                       800 5th Avenue, Suite 2000
                                                                                        Seattle, WA 98104-3188
                                                                                             (206) 464-7744
                    Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 7 of 87




 1            archival records. Moving the records would be prejudicial to the Tribes’ ability
              to carry out such research for the future of the adjudication.
 2

 3            These records also have significant potential to help establish and verify our oral
              histories.
 4
              *** Our way of life goes beyond just the physical world we live in and interact
 5            with, beyond our reservation, water, and natural resources. We need access to our
              songs and ceremonies to reconnect with our traditions, our ancestors, our way of
 6
              life, and the world around us. We were forbidden from practicing many of our
 7            ceremonies in the 1800’s by the federal government, and our Tribal children were
              sent off to boarding schools. In the boarding schools, the nuns severely and
 8            brutally punished any Native children who practiced traditional prayers, to the
              point where our peoples learned it was safer to hide these traditions than risk
 9            being beaten. As a result, we have lost access to many essential aspects of what
              it means to be Klamath, Modoc, and Yahooskin. We continue to practice prayer,
10
              but without a better understanding of what we used to practice, these prayers are
11            more modern and assimilated — until we are able to re-establish our traditions, it
              is harder to properly connect with our world as our peoples had for generations.
12            We have an opportunity to heal by having meaningful access to these resources.
              Taking away the Archives without any input from us is another familiar violence
13            not unlike those inflicted in boarding schools and by assimilative policies.
14
     Donald C. Gentry, Tribal Chairman of the Klamath Tribes.
15
              12.      In addition to undervaluing the extreme negative impact that removal of
16
     archival records from the Pacific Northwest would have on the Tribes and other interest
17
     stakeholders, the agencies’ hurried decision to sell the Seattle Archives Facility was
18
     procedurally flawed and legally infirm. First, the National Archives at Seattle is used for
19
     “research in connection with” Federal programs “for agricultural, recreational, or conservation
20
     purposes,” rendering it ineligible for selection under the Federal Assets Sale and Transfer Act
21
     (FASTA).3 Second, despite a clear statutory mandate in Section 11 of FASTA, OMB and GSA
22
     failed to develop or provide the PBRB with the standards, criteria, and recommendations
23
     required by the statute.
24
              3
25              FASTA, Pub. L. 114-287, Dec. 16, 2016, 130 Stat. 1463, as amended by Pub. L. 114-318, §7(b), (d),
     Dec. 16, 2016, 130 Stat. 1616, 1617; Pub. L. 115-141, div. E, title V, §527, div. P, title VI, §608(a), Mar. 23, 2018,
     132 Stat. 573, 1105; Pub. L. 115-437, §1, Jan. 14, 2019, 132 Stat. 5563; Pub. L. 115-438, §1, Jan. 14, 2019, 132
26   Stat. 5564.


       COMPLAINT                                                  7                   ATTORNEY GENERAL OF WASHINGTON
                                                                                           Complex Litigation Division
                                                                                            800 5th Avenue, Suite 2000
                                                                                             Seattle, WA 98104-3188
                                                                                                  (206) 464-7744
                      Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 8 of 87




 1              13.      Moreover, the agencies did not conduct state, local, or tribal outreach or
 2   consultation prior to the public announcement of the sale of the facility housing the National
 3   Archives at Seattle. Notably, tribal governments were not notified or consulted in advance,
 4   notwithstanding the requirements for such consultation under federal policies. And there were
 5   no public hearings held in Washington, Idaho, Oregon, or Alaska, where members of the public
 6   could have provided input and information about the National Archives at Seattle and the
 7   importance of keeping the facility’s records in the Pacific Northwest.
 8              14.      The National Archives at Seattle is the only property among those the PBRB
 9   recommended for sale that has profound importance to the region in which it is situated and is
10   regularly used by members of the public. Defendants’ clear procedural failures, including the
11   failure to establish the required standards, criteria, and recommendations and the failure to
12   consult with Tribes and other stakeholders, fundamentally distorted the entire selection
13   process, including the recommendation and decision to close and sell the National Archives at
14   Seattle.
15              15.      Had Defendants followed the statutory requirement to adopt “standards, criteria
16   and recommendations,” used accurate data, consulted with tribal governments, or reached out
17   to stakeholders or the public in general, they would have learned that the National Archives at
18   Seattle is routinely used by researchers, historians, and tribes in the Pacific Northwest, often
19   in connection with research for Federal programs for agricultural, recreational, or conservation
20   purposes. They also would have realized the crucial importance of the unique records held at
21   the National Archives at Seattle to all residents of the Pacific Northwest and beyond, including
22   the many federally-recognized tribal governments and native corporations in this region and
23   in Alaska, which has no National Archives facility of its own, and how removal of the facility
24   from the Pacific Northwest would jeopardize public access to these critical federal documents.
25              16.      The procedurally and substantively deficient recommendation to sell the
26   National Archives at Seattle violates FASTA, federal tribal consultation policies, and the


       COMPLAINT                                           8               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
                    Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 9 of 87




 1   Administrative Procedure Act (APA). The PBRB Report should be invalidated, and this Court
 2   should enjoin the sale of the National Archives at Seattle.
 3                                                  II.      PARTIES4
 4            17.        Plaintiff State of Washington is a sovereign entity and brings this action to protect
 5   its proprietary interests in access to the National Archives at Seattle, and as parens patriae on
 6   behalf of its affected citizens and residents. The National Archives at Seattle is a critical resource
 7   for state universities—such as the University of Washington and Washington State University—
 8   whose faculty, undergraduate and graduate students, and librarians regularly utilize these
 9   original records for educational and research purposes in a variety of subject areas. Having
10   substantial local archival resources available has helped state universities to recruit top
11   applicants who are interested in pursuing research in the Western United States. Washington
12   State agencies, including the Department of Natural Resources and the Department of
13   Archaeology and Historic Preservation, also use and/or rely upon documents from the National
14   Archives at Seattle in assessing water rights, water navigability, sediment contamination, and
15   historic preservation, among other State issues and functions. Additionally, researchers,
16   historians, genealogists, and tribes in Washington, as well as private citizens and families,
17   likewise rely on the National Archives at Seattle as an invaluable source of unique historical
18   information. The Attorney General is the chief legal adviser to the State of Washington. The
19   Attorney General’s powers and duties include acting in federal court on matters of public
20   concern. This challenge is brought pursuant to the Attorney General’s independent
21   constitutional, statutory, and common law authority to bring suit and obtain relief on behalf of
22   the State of Washington.
23            18.        Plaintiff State of Oregon is a sovereign entity and brings this action to protect its
24   proprietary interests in access to the National Archives at Seattle, and as parens patriae on behalf
25
              4
                  The description of each plaintiff is provided by the party in question and represents the views of that
26   party.


       COMPLAINT                                                  9                  ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
                                                                                           800 5th Avenue, Suite 2000
                                                                                            Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 10 of 87




 1   of its affected citizens and residents. The National Archives at Seattle is a critical resource for
 2   the state’s largest research universities, including the University of Oregon and Oregon State
 3   University, whose undergraduate and graduate students, faculty, and librarians regularly rely on
 4   these original records unique to the Pacific Northwest for research, educational, and publication
 5   purposes. The federal government has been entrusted with these rare and unique historical
 6   archival documents to which local access is essential to tell and preserve our national and
 7   regional history. The sale of the Federal Archives and Records Center located at 6125 Sand Point
 8   Way NE, in Seattle, Washington, and removal of the records to the proposed locations will
 9   undoubtedly damage our state’s public learning institutions and the communities and individuals
10   we serve, in addition to having a devastating impact to Oregon tribes that rely on the records for
11   treaty and tribal membership purposes. Access to original records in their context is essential to
12   our public universities’ ability to educate scholars and the public and maintain their missions to
13   preserve and enhance knowledge. Many of the documents at Sand Point have artifactual value
14   that cannot be reproduced through digital representations, or that must be viewed in context with
15   other related documents to understand their meaning and significance. Having substantial local
16   archival resources accessible in physical form has helped our state universities to recruit top
17   applicants interested in pursuing research in the Western United States. Our researchers,
18   historians, genealogists, and tribes in Oregon, as well as private citizens and families, continue
19   to rely on the National Archives at Seattle as an invaluable source of unique historical
20   information and will be harmed by the planned removal to more distant locations. The Attorney
21   General is the chief legal officer for the State of Oregon and is authorized by Oregon law to
22   perform all legal services for the State. The Attorney General’s powers and duties include acting
23   in federal court on matters of public concern. This challenge is brought pursuant to the Attorney
24   General’s independent constitutional, statutory, and common law authority to bring suit and
25   obtain relief on behalf of the State of Oregon.
26


       COMPLAINT                                        10              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 11 of 87




 1          19.     Plaintiff Confederated Tribes of the Chehalis Reservation is a federally
 2   recognized Indian Tribe located in southwest Washington State. The Tribe’s Reservation was
 3   created in 1864 at the site of its major villages in its Homeland. The Tribe is active in the
 4   protection of the Chehalis River basin and the Tribe’s heritage and culture. The Tribe has actively
 5   sought to acquire lands within its Homelands that foster the health, safety and welfare of its tribal
 6   members. The use of the federal archives and its records are an integral part of the Tribe’s
 7   protection of the Basin and the gathering of data concerning past generations of Chehalis tribal
 8   members.
 9          20.     Plaintiff Confederated Tribes of Coos, Lower Umpqua and Siuslaw Indians
10   (CTCLUSI) is a federally recognized sovereign tribal nation headquartered in Coos Bay,
11   Oregon. CTLUSI is made up of two bands of Coos Tribes: Hanis Coos (Coos Proper), Miluk
12   Coos; the Lower Umpqua Tribe; and the Siuslaw Tribe. The ancestral territory of CTCLUSI
13   encompasses approximately 1.6 million acres along the Oregon Coast. The history of interaction
14   with the United States significantly impacted CTCLUSI and its people. By the late summer of
15   1855, CTLUSI people were rounded up, imprisoned, and removed from their lands under force
16   of arms under color of a dishonored and unratified treaty – a treaty of peace and land cession
17   that CTLUSI ancestors signed in good faith which the Senate failed to ratify, and the United
18   States Government refused to honor. In 1954, CTCLUSI was terminated by federal legislation.
19   In 1984, Congress extended federal recognition to CTCLUSI. Since restoration, CTCLUSI has
20   worked tirelessly to maintain its relationship with its lands, resources, and distinct Tribal
21   histories and cultures. CTCLUSI has resumed its roles of stewards and caretakers of the lands
22   and resources that were once managed by its ancestors, including Coos Bay. The National
23   Archives facility in Seattle contains extensive records that are relevant to CTCLUSI’s efforts to
24   protect its sovereignty and preserve natural and historic resources important to CTCLUSI and
25   its members. These efforts have included restoration of the Tribe in 1984 and recent efforts to
26


       COMPLAINT                                         11               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 12 of 87




 1   designate portions of Coos Bay as a Traditional Cultural Property on the National Register of
 2   Historic Places. Moving the documents from Seattle will add significant expense and difficulty.
 3          21.     Plaintiff Cow Creek Band of Umpqua Tribe of Indians (“Tribe”) is a federally
 4   recognized Indian Tribe located in southwestern Oregon. The Tribe entered into a Treaty in 1854
 5   under which it ceded more than 800 square miles to the United States. The Tribe was restored in
 6   1982 and continues to work to restore its lands for its more than 1,700 members. The National
 7   Archives in Seattle houses records that are and were critical to the restoration of the Tribe and
 8   the future restoration of the Tribe’s ancestral lands.
 9          22.     Plaintiff Doyon, Limited is one of thirteen Native regional corporations
10   authorized by Congress pursuant to the provisions of the Alaska Native Claims Settlement Act
11   of 1971 (ANCSA), as amended, 43 U.S.C. §§ 1601-1629h. Doyon owns approximately 12.5
12   million acres of surface and subsurface lands situated in the Interior of Alaska and is the largest
13   private landowner in the state. The National Archives at Seattle houses many records important
14   to Doyon and its shareholders, including original ANCSA records, pre-statehood Alaska land
15   records, Alaska Census records, Bureau of Indian Affairs (BIA) records for Alaska, and litigation
16   records for the Federal District Court for the District of Alaska. Many of these records are unique,
17   rare, un-digitized, and otherwise unavailable elsewhere. Many of our Alaska Native shareholders
18   have Certificates of Indian Blood (CIBs) that are inaccurate or incomplete. Many of our
19   shareholder records detailing shareholders’ Alaska Native blood quantum are based upon
20   original BIA records from the 1970s and earlier. It is critical for Doyon and its shareholders to
21   be able to access BIA records to help correct incomplete or inaccurate CIBs that affect the
22   issuance of new stock to Alaska Natives born after the date of enactment of ANCSA as well as
23   for voting status of other shareholders. Doyon also uses the records stored at the National
24   Archives at Seattle to help protect the subsistence interests of its Alaska Native shareholders.
25   ANCSA extinguished aboriginal hunting and fishing rights for Alaska Natives throughout
26   Alaska. 43 U.S.C. §1603(b). Title VIII of the Alaska National Interest Land Conservation Act


       COMPLAINT                                         12              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 13 of 87




 1   of 1980 (ANILCA), 16 U.S.C. §§ 31113126, recognized a subsistence preference for rural
 2   Alaskans, including Alaska Natives, engaged in hunting, fishing and other subsistence uses on
 3   federal public lands included in federal “conservation system unit[s]” as defined in ANILCA,
 4   see 16 U.S.C. 3102(4).5 These records are important in the now forty-year history of litigation
 5   in state and federal courts to protect Alaska Native subsistence rights in these conservation
 6   system units. The Seattle archives facility is therefore used in connection with Federal programs
 7   for conservation purposes, namely the Federal subsistence program in Alaska, including research
 8   in connection with that program.
 9            23.      Plaintiff Duwamish Tribe, a party to the Treaty of Point Elliot and known as
10   dxʷdәwʔabš or “The People of the Inside,” governs itself pursuant to a constitution adopted in
11   1925. Its 600+ members are descended from the Duwamish Indian signers to the Treaty, and
12   they include descendants of Chief Seattle. The Duwamish people have resided in the area of
13   Puget Sound since time immemorial. The Duwamish Tribe and its members have a unique
14   interest in the continued presence of the National Archives at Seattle. For over 40 years, they
15   have worked to confirm the Tribe’s rightful status as a federally recognized tribe. Direct access
16   to physical records at the National Archives at Seattle has been, and remains, vital to the Tribe
17   and its members in this effort to confirm federal recognition. Members of the Duwamish Tribe
18   and their representatives have used the National Archives to support the Tribe’s efforts by,
19   among other things, researching records on early state and pre-state history for the Puget Sound
20   area, including genealogical, anthropological, and historical studies of Washington tribes and, in
21   particular, the Duwamish Tribe. In addition to the records already reviewed, Members know that
22   irreplaceable records not yet reviewed are housed in the National Archives building in Seattle,
23   and the Tribe understands that those records represent important evidence regarding the history
24            5
               “The term “conservation system unit” means any unit in Alaska of the National Park System, National
25   Wildlife Refuge System, National Wild and Scenic Rivers Systems, National Trails System, National Wilderness
     Preservation System, or a National Forest Monument including existing units, units established, designated, or
     expanded by or under the provisions of this Act, additions to such units, and any such unit established, designated,
26   or expanded hereafter.”


       COMPLAINT                                                 13                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
                                                                                          800 5th Avenue, Suite 2000
                                                                                           Seattle, WA 98104-3188
                                                                                                (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 14 of 87




 1   of the Duwamish Tribe and important evidence in support of its fight for restoration of status.
 2   Moving them would certainly compromise access to those records and raises the risk of their
 3   being lost forever and certainly creates extreme hardship for the Tribe’s ongoing research efforts.
 4   The federal government’s unlawful and procedurally improper sale of the real property housing
 5   the National Archives at Seattle will result in a substantial burden on the Duwamish Tribe and
 6   its members. The closure of the National Archives at Seattle will obstruct the Tribe’s and its
 7   members’ ability to access information relevant not only to federal recognition but also to the
 8   preservation of Duwamish history for future generations. This concern is particularly acute for
 9   records in the National Archives that the Tribe and its representatives have not yet had an
10   opportunity to review, which includes boxes housing materials not yet digitized and subject to
11   pending research requests.
12          24.     Plaintiff Confederated Tribes of the Grand Ronde Community of Oregon (“Grand
13   Ronde”) is a federally recognized Indian tribe comprised of more than 30 tribes and bands from
14   western Oregon, northern California, and southwestern Washington. Grand Ronde’s reservation
15   was established on June 30, 1857, by Executive Order in partial fulfillment of seven treaties,
16   under which Grand Ronde’s antecedent tribes and bands ceded nearly 14 million acres of land
17   across western Oregon. Grand Ronde has approximately 5,400 living members. The National
18   Archives at Seattle contain records that are indispensable to Grand Ronde and its members.
19   Among other things, the Seattle facility houses handwritten minutes of Tribal Council meetings
20   from the 1930’s1950’s, early cartographic maps and sketches denoting tribal village sites and
21   trails, Indian agent letters, land ownership records, and tribal ancestry records. Grand Ronde uses
22   the records to help understand and educate its members and the public about Grand Ronde’s
23   history and to assist Grand Ronde on matters ranging from self-determination, culture and
24   enrollment to consulting on National Historic Preservation Act and environmental protection
25   matters. In addition, current Grand Ronde members and applicants for membership rely on the
26   National Archives at Seattle to trace their lineage and gather other information necessary to


       COMPLAINT                                        14              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 15 of 87




 1   support their applications for enrollment. Many of the Grand Ronde records housed at the
 2   National Archives at Seattle are not digitized or otherwise filed and catalogued in a manner that
 3   allows them to be discovered or identified without in-person research. In fact, but for the ability
 4   to analyze records in-person, Grand Ronde would not have located certain early tribal ordinances
 5   and other important historic records. Moving the National Archives facility from Seattle would
 6   create a substantial barrier to accessing these important records.
 7          25.     Plaintiff The Hoh Indian Tribe (“Hoh Tribe”) is a federally recognized Indian
 8   tribe and recognized as the political successor in interest to a signatory tribe to the 1855 Treaty
 9   of Olympia. The Hoh Indian Reservation is located at the mouth of the Hoh River on the Olympic
10   Peninsula of Western Washington. The reservation is approximately 670 acres with much of the
11   acreage located in the floodplain of the Hoh River. The Hoh Tribe relies upon access to records
12   maintained in the Sandpoint Archives to support its efforts to protect treaty rights and interest,
13   to educate itself and surrounding communities about the history of Hoh Tribe and its members
14   and to research eligibility for citizenship in the Hoh Tribe. The Hoh Tribe is a small tribe with
15   limited economic development opportunities due to its location on the Olympic Peninsula. The
16   Tribe lacks the financial resources to access these records on a necessary basis if they are moved
17   out of the Pacific Northwest. Relocation of the Sandpoint Archive records away from the
18   Northwest United States will significantly impact the Hoh Tribe’s ability to access the records
19   to protect and advocate its rights and document its history.
20          26.     Plaintiff Jamestown S’Klallam Tribe has 545 Tribal Citizens, and 423.56 acres
21   of Trust and Reservation land located in Clallam County, Washington. The S’Klallam territory
22   stretches across the northern Olympic Peninsula and across the Strait of Juan de Fuca to
23   Vancouver Island and beyond. The Tribe’s Treaty Rights derived from the Treaty of Point No
24   Point promised them that treaty resources would remain and be protected. 12 Stat. 933 (1855).
25   Instead, Jamestown S’Klallam has had to prove the historical areas where these rights attached
26   by providing historical documentation so their rights could not be erased by the passage of time.


       COMPLAINT                                        15                ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 16 of 87




 1   As part of the restoration, preservation, and protection of these important rights, the Jamestown
 2   S’Klallam Tribe has relied heavily on historical research from the National Archives regarding
 3   traditional hunting practices, gathering, fishing rights, and the identification of S’Klallam
 4   settlements and cultural sites, as well as documentation of relations with the non-Indian and
 5   federal relations with the Tribe’s communities. This includes research that was done for the
 6   purpose of supporting conservation, management, and protection of cultural knowledge as part
 7   of federally funded fisheries and natural resource programs. Similarly, the S’Klallam provided
 8   research from the Archives to assist with the U.S. Navy’s required compliance with the National
 9   Historic Preservation Act. Federal agencies are required to inventory cultural resources on lands
10   they manage to ensure they are not lost. Materials that were critical to this research, found in the
11   local archives, were written communications regarding the orders to destroy the S’Klallam
12   settlement at Port Townsend and forcibly relocate the S’Klallams to the Skokomish Reservation.
13   The geographic disbursement, and even potential for division of the materials, or merely
14   digitizing them, would significantly burden the Jamestown S’Klallam Tribe, and hinder
15   compliance with mandatory objectives and conservation goals, and ultimately harm the
16   S’Klallam people by hiding the history of their ancestors in a less accessible site or format.
17   Further, the decision to sell the Archives was done without any meaningful Tribal consultation.
18          27.     Plaintiff Kalispel Tribe of Indians is a federally recognized Indian Tribe. The
19   National Archives at Seattle houses documents which are invaluable to the Kalispel Tribe and
20   these archives are utilized extensively. Specifically, this facility holds thousands of the Kalispel
21   Tribe’s documents including, but not limited to, photographs, ethnographies, reports, minutes,
22   maps, correspondence, notes from the Kalispel language, and a plethora of other important
23   information. These documents continue to be an important resource that the Tribe needs access
24   to and the Indigenous knowledge recorded in these documents is priceless.
25          28.     Plaintiff Klamath Tribes is a federally-recognized Indian tribe that has occupied
26   the lands of South Central Oregon and Northern California since time immemorial. The Klamath


       COMPLAINT                                         16              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 17 of 87




 1   Tribes, with a current enrollment of 5,611 members, is comprised of three historical tribes: the
 2   Klamath Tribe, the Modoc Tribe, and the Yahooskin Band of Paiute Indians. The Klamath Tribes
 3   signed the Treaty of 1864 with the United States, ceding over 22 million acres of aboriginal
 4   territory and reserving approximately one million acres for a permanent homeland. In 1954, The
 5   Klamath Tribes were subjected to the ill-considered and destructive federal policy known as
 6   “termination”, and for over thirty years were not recognized as an Indian tribe by the United
 7   States. As a result of termination, the Tribes were denied the basic rights to which federally-
 8   recognized tribes are entitled, including services from the federal government for education,
 9   health care, social services, and natural resources protection. In 1986, the Tribes succeeded in
10   persuading Congress to restore the Tribes’ federal recognition, and the Tribes have been
11   rebuilding their government, their institutions, and their infrastructure since that time. The Tribes
12   have relied significantly and repeatedly on access to the National Archives at Seattle for
13   documents, photos, artifacts, audio recordings, and other items of cultural and historical
14   importance related to the Tribes’ treaty-making, its history of federal-tribal relations, and its
15   reservation, as well as information collected from Tribal elders and ancestors concerning Tribal
16   culture, tradition and languages. The information contained in the National Archives at Seattle
17   was very important to the Tribes’ successful effort at restoration. Further, that information has
18   continued to be relevant in reconstructing critical components of institutional, cultural, and
19   traditional infrastructure and knowledge necessary for the Tribes’ post-restoration efforts. The
20   Tribal leadership, administration, and membership all rely on ready access to the National
21   Archives at Seattle for such information, access that will disappear if the facility and its resources
22   are moved.
23           29.     Plaintiff Muckleshoot Indian Tribe is a federally recognized, self-governing,
24   sovereign Indian Tribe. The Muckleshoot Indian Tribe is the recognized political successor in
25   interest to some signatory tribes and bands to the Treaty of Point Elliott and to the Treaty of
26   Medicine Creek, and as such has the present-day right to exercise the treaty right to fish, hunt


       COMPLAINT                                          17               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 18 of 87




 1   and gather, among other rights. See United States v. Washington, 384 F. Supp. 312, 365 (W.D.
 2   Wash. 1974), aff’d, 520 F.2d 676, 692 (9th Cir. 1975). The Tribe is organized under a
 3   Constitution and Bylaws ratified by members of the Tribe and approved by the United States
 4   Department of the Interior pursuant to Section 16 of the Act of June 18, 1934 (48 Stat. 984), as
 5   amended by the Act of June 15, 1935 (49 Stat. 378). The Muckleshoot Indian Reservation is
 6   located in Western Washington between the White and Green River southeast of the City of
 7   Auburn and has approximately 3,000 members. The Muckleshoot Indian Tribe relies upon
 8   access to records maintained in the National Archives at Seattle to support its efforts to its protect
 9   treaty rights and interests. The Muckleshoot Indian Tribe and some of its members have used
10   the National Archives at Seattle for research that confirms Muckleshoot’s oral histories,
11   documents genealogy, confirms Muckleshoot’s treaty fishing, hunting and other rights, and
12   details Muckleshoot’s Indigenous land occupancy and natural and cultural resource use and
13   conservation and Muckleshoot’s interactions and relations with other tribal governments and
14   federally appointed agents. Representatives of the Muckleshoot Indian Tribe have used the
15   National Archives at Seattle for decades and continues to use the National Archives at Seattle
16   and records from that facility on a routine basis, including research in connection with federal
17   program for natural resource conservation purposes. Were the records stored at the National
18   Archives at Seattle moved out of the region or state, Muckleshoot and Muckleshoot’s members
19   would, practically speaking, no longer have access to those records and Muckleshoot would be
20   irreparably harmed. By joining in this Complaint, the Muckleshoot Indian Tribe does not admit
21   any of the factual allegations of the Plaintiff Duwamish Tribe, and specifically disclaims and
22   denies any allegation herein regarding the “Plaintiff Duwamish Tribe” claims to be a
23   contemporary organization that is a successor in interest to the historic Duwamish Tribe or to be
24   an Indian Tribe or that the self-identified “Plaintiff Duwamish Tribe” is a party to the Treaty of
25   Point Elliott. These claims have been rejected by both the federal courts and the Department of
26   the Interior. See United States v. Washington, 476 F. Supp. 1101, 1105, 1111, (W.D. Wash.


       COMPLAINT                                          18               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 19 of 87




 1   1979), aff’d, 641 F.2d 1368 (9th Cir. 1981), cert. denied, 454 U.S. 1143 (1982); see also
 2   Department of the Interior Decision Documents accessible at https://www.bia.gov/as-ia/ofa/025-
 3   duwami-wa%20.
 4          30.     Plaintiff Nez Perce Tribe is a federally-recognized Indian tribe with headquarters
 5   on the Nez Perce Reservation in Lapwai, Idaho. The Nez Perce people, the Nimiipuu, exclusively
 6   occupied, since time immemorial, thirteen million acres encompassing a large part of what is
 7   today Idaho, Oregon, and Washington—stretching from the Bitterroot Mountains to the Blue
 8   Mountains. Nez Perce also traveled far beyond this homeland to fish, hunt, gather, and pasture—
 9   frequently going east to what is today the state of Montana, and west along the Snake and
10   Columbia rivers to the Pacific Ocean. Nez Perce actively maintain their connection to the land,
11   water, and resources of their vast homeland. Seasonal rounds and migration patterns for cultural
12   and subsistence uses are carefully coordinated to take full advantage of fish, wildlife, and root
13   crops. These annual cycles correspond not only to the unique resource needs of the Nez Perce
14   and the seasonal availability of their resources but also to the ceremonial activities and social
15   gatherings that occur throughout the year. The Nez Perce’s intimate knowledge and continuous
16   use of their homeland over millennia has created a unique and reverential bond between people
17   and place that defines Nez Perce culture and identity. The Nez Perce Tribe relies on the National
18   Archives at Seattle for access to critical historical documents. The sale and subsequent removal
19   of archived materials would have a profound, negative, and irreparable impact to the Nez Perce
20   people. The Tribe has utilized the National Archives at Seattle for the records housed there to
21   gather the necessary research to protect the Tribe’s interests and treaty rights. Various programs
22   of the Tribe use this facility to locate historically important and culturally significant archived
23   records and materials that they need to conduct the ongoing business of the Tribe. At one point,
24   documents from the Northern Idaho Agency of the Bureau of Indian Affairs—including
25   enrollment records, family trees of individual Nez Perce families, and superintendent reports
26   from the Lapwai Sanatorium—were transferred to the Seattle facility. The Tribe was assured


       COMPLAINT                                        19              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 20 of 87




 1   access would be close in Seattle, and Seattle is already a full day’s drive for Nez Perce members.
 2   All these records are not only important to the Tribe as a whole but also to each individual
 3   enrolled member and their family. The Seattle facility also includes various federal land, census,
 4   and other essential information that are used to establish or confirm tribal history and heritage.
 5   Tribal members use these files to establish or keep membership in the Tribe. For example, proof
 6   of tribal citizenship is required to obtain education funds.
 7          31.     Plaintiff Nooksack Indian Tribe is a federally recognized tribe of approximately
 8   2,000 members, located in its ancestral homeland in the northwest corner of Washington State.
 9   The Nooksack Indian Tribe is a signatory to the Treaty of Point Elliott of 1855. Its name comes
10   from a place name in the Nooksack language and translates to “always bracken fern roots,” which
11   illustrates the Nooksack Indian Tribe’s close ties to its land and the resources that continue to
12   give strength to its people. The Nooksack reservation is located in Deming, Washington, just 15
13   miles east of Bellingham, 12 miles south of the Canadian border, nestled amongst majestic
14   mountains, lush forest, and the meandering and dynamic Nooksack River. The Nooksack Indian
15   Tribe relies on the Seattle archives facility primarily for research to help determine tribal
16   membership eligibility. One basis for tribal membership in Nooksack is descendance from
17   individual allottees whose allotments were originally homesteads by European settlers. The
18   Tribe is often required to research records at the archives to determine original allotments or
19   homesteads. Further, because the Nooksack Indian Tribe’s usual and accustomed fishing stations
20   include the entire Nooksack River basin and adjoining marine waters, including portions of the
21   Mount Baker-Snoqualmie National Forest and of the North Cascades National Park, the Tribe
22   often uses the archives for research to support contracts with the United States Forest Service
23   over issues such as the effects of logging on water quality and instream flows and salmon habitat
24   restoration more generally.
25          32.     Plaintiff Port Gamble S’Klallam Tribe (“PGST”) is a federally recognized, self-
26   governing tribal government located on approximately 1,700 acres on the Kitsap Peninsula,


       COMPLAINT                                         20             ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 21 of 87




 1   Kitsap County, Washington. Approximately two-thirds of our over 1,300 enrolled PGST
 2   members live on the Port Gamble S’Klallam Reservation—100% of which is held in federal
 3   trust status. PGST is a signatory to the 1855 Point No Point Treaty with the United States and
 4   was organized pursuant to the federal Indian Reorganization Act of 1934, which was passed by
 5   the U.S. Congress in part to “conserve and develop Indian lands and resources.” PGST and PGST
 6   members use the National Archives at Seattle for research that confirms S’Klallam oral histories;
 7   documents S’Klallam genealogy; and confirms PGST Treaty fishing, hunting, and other rights,
 8   S’Klallam Indigenous land occupancy and natural and cultural resource use and conservation,
 9   and PGST interactions and relations with other tribal governments and federally appointed
10   agents. PGST has used the National Archives at Seattle for decades and continues to use the
11   National Archives at Seattle and records drawn from that facility on a routine basis. In particular,
12   PGST has used and continues to use that facility for research in connection with federal programs
13   for natural resource conservation purposes. Were the records stored at the National Archives at
14   Seattle moved out of the region or state, PGST and PGST members would, practically speaking,
15   no longer have access to those records and PGST would be irreparably harmed.
16          33.     Plaintiff Puyallup Tribe is a federally-recognized, sovereign tribal government
17   also recognized by the Treaty of Medicine Creek with the United States (10 Stat. 1132). The
18   Tribe is located in and around the urban core of Tacoma, Washington. It is governed by its own
19   Constitution and Bylaws, a comprehensive code of laws including family protection, housing,
20   fishing, hunting, and land use, as well as its own civil and criminal codes. Members of the
21   Puyallup Tribe have lived, fished, harvested, hunted, protected the environment, and practiced
22   cultural traditions in these areas since time immemorial. The Tribe’s government programs
23   numbering over 60 include departments such as historic preservation, fisheries management
24   including the timber, fish & wildlife program, higher education, realty, law enforcement, tribal
25   courts, the law office, business and tax licensing department, and family protective service
26   departments including the Indian Child Welfare department, which all serve to preserve the


       COMPLAINT                                         21              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 22 of 87




 1   Tribe’s existence, land, culture and to improve the general welfare of over 5,600 members and
 2   their families. Many of these departments and others carry out tribal and federal programs,
 3   functions, services, and activities under P.L. 93-638 contracts awarded by the Department of
 4   Interior pursuant to Title I of the Indian Self-Determination and Education Assistance Act (25
 5   U.S.C. §§ 5301 et seq.). Archives held at the National Archives at Seattle facility are an
 6   irreplaceable documented history of the Tribe’s people, lands, natural and cultural resources, and
 7   government. With the assistance of expert archivists who have worked with records specific to
 8   tribes for decades, the tribal government, individual tribal members, and tribal community
 9   members have used and continue to use the National Archives at Seattle for historical research
10   of a wide variety of topics from enrollment, genealogy, archaeology, historical and legal issues
11   involving fishing, hunting, water, land, and government-to-government agreements between the
12   tribes and other governments including the United States government. These irreplaceable
13   archives are primarily un-digitized and do not exist elsewhere. Closure and sale of the National
14   Archives at Seattle and relocation of the archives would pose significant economic burdens and
15   administrative challenges on the Tribe and its membership. Not having the archives readily
16   available, protected, and nearby will affect the Tribe’s ability to use this data for all of these
17   essential governmental purposes. By joining in this Complaint, the Puyallup Tribe of Indians
18   does not admit any of the factual allegations of the Plaintiff Duwamish Tribe, and specifically
19   disclaims and denies any allegation herein regarding the “Plaintiff Duwamish Tribe” claims to
20   be a contemporary organization that is a successor in interest to the historic Duwamish Tribe or
21   to be an Indian Tribe or that the self-identified “Plaintiff Duwamish Tribe” is a party to the
22   Treaty of Point Elliott. These claims have been rejected by both the federal courts and the
23   Department of the Interior. See United States v. Washington, 476 F. Supp. 1101, 1105, 1111,
24   (W.D. Wash. 1979), aff’d, 641 F.2d 1368 (9th Cir. 1981), cert. denied, 454 U.S. 1143 (1982);
25   see also Department of the Interior Decision Documents accessible at https://www.bia.gov/as-
26   ia/ofa/025-duwami-wa%20.


       COMPLAINT                                        22              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 23 of 87




 1           34.      Plaintiff Quileute Tribe of the Quileute Reservation (“Quileute Tribe”) is a
 2   federally recognized Indian tribe and signatory tribe to the 1855 Treaty of Olympia. The Quileute
 3   Reservation is located at the mouth of the Quillayute River on the Olympic Peninsula of Western
 4   Washington, and the Tribe’s ceded lands extend for hundreds of square miles, reaching the
 5   Olympic Mountains. For decades, the Quileute Tribe has heavily relied upon, and will continue
 6   to heavily rely upon, the Sand Point Archives in connection with research for federal
 7   conservation programs. In just the past five years, the Quileute Tribe has used the Archives to
 8   defend its treaty rights; fulfill its obligations under various federal grant programs, including a
 9   climate change study; comply with (and ensure that the United States as its trustee complies
10   with) the conservation requirements of numerous federal laws, including but not limited to the
11   National Historic Preservation Act and the National Environmental Policy Act. This Court cited
12   numerous documents obtained from the Sand Point Archives in its 2015 decision adjudicating
13   the Quileute Tribe’s treaty fishing area.6 In just the coming decade, the Quileute Tribe intended
14   to conduct research at the Archives for numerous purposes, including in connection with the
15   ongoing process of moving its reservation out of the tsunami zone (see Pub L. 112-97, 126. Stat.
16   257), with ongoing habitat and infrastructure restoration projects, and with a National Park
17   Service Tribal Heritage Grant to develop a cultural and language center to protect Quileute
18   culture. The Quileute Tribe’s compliance with applicable federal laws and federal conservation
19   program requirements in carrying out these projects has involved, and will involve, continuing
20   reliance upon the Sand Point Archives. The Quileute Tribe lacks the financial resources to access
21   these records if they are moved out of the Pacific Northwest. Thus, relocation of the Sandpoint
22   Archive records away from the Northwest will make it extremely difficult, if not impossible, for
23   the Quileute Tribe to access the records its needs for these crucial federal programs and for tribal
24   cultural preservation. This would cause irreparable harm to the Tribe, both in the form of
25
             6
               See United States v. Washington, 129 F. Supp. 3d 1069, 1073 (W.D. Wash. 2015) (stating that the Court
26   admitted 472 exhibits; numerous of those exhibits were obtained from the Sand Point Archives).


       COMPLAINT                                              23                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
                                                                                       800 5th Avenue, Suite 2000
                                                                                        Seattle, WA 98104-3188
                                                                                             (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 24 of 87




 1   increased costs of accessing the records and in the cultural harm caused when the Tribe is unable
 2   to participate in these programs due to the prohibitive cost of accessing archival records.
 3              35.   Plaintiff Quinault Indian Nation (“Quinault Nation”) is a sovereign government
 4   and federally-recognized Indian tribe located on the west coast of Washington. The Quinault
 5   Nation is a signatory to the Treaty of Olympia (1856), ratified by Congress in 1859 (12 Stat.
 6   971), in which it reserved a right to take fish at its “usual and accustomed fishing grounds and
 7   stations” and the privilege of hunting and gathering, among other rights, in exchange for ceding
 8   lands it historically roamed freely. Representatives of the Quinault Nation have historically
 9   relied on and accessed records housed at National Archives at Seattle pertaining to its enrolled
10   membership and census records, historic cultural and treaty practices, as well as historic photos
11   and newspaper articles about the Quinault people. The Quinault Nation has a keen interest in
12   continuing to be able to access such historic records at the National Archives at Seattle without
13   the cost and stress of having to travel a longer distance than to Seattle.
14              36.   Plaintiff Samish Indian Nation (“Samish Tribe”) is a federally-recognized Indian
15   tribe located in Northwest Washington. The Samish Tribe has had a contentious relationship
16   with the federal government, including the government’s position in the late 1960s taken without
17   any final judicial decision that the Samish Tribe was no longer federally-recognized, and the
18   government’s opposition to Samish treaty status because the Tribe was not recognized. The
19   Samish Tribe has been involved in continuous litigation for the last 45 years to confirm its treaty
20   status and its status as a federally-recognized tribe. Tribal access to the National Archives in
21   Seattle was and is critical to the Tribe’s successful re-recognition litigation, its successful
22   Carcieri determination, and its ongoing legal efforts to confirm its treaty status. Moving the
23   Seattle Archives records back East would severely cripple the Samish Tribe’s ongoing legal
24   efforts.
25              37.   Plaintiff Confederated Tribes of Siletz Indians (“Siletz Tribe”) is a federally-
26   recognized Indian tribe located along the Pacific Coast in Oregon. The Siletz Tribe has a long


       COMPLAINT                                         24               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 25 of 87




 1   and complicated history with the federal government; at least 27 different tribes and bands of
 2   Indians under seven ratified and a number of unratified treaties were all moved to the Siletz
 3   Coast Reservation established by Executive Order and confederated together. The Siletz Tribe
 4   was terminated by federal legislation in 1954 and was not restored to federally-recognized status
 5   until 1977. The Siletz Tribe has struggled since restoration to re-establish its status as a
 6   recognized Indian tribe, and to confirm its treaty status and successorship to numerous treaties
 7   and tribes and bands of Indians. Ready access to the Seattle Archives has been critical to the
 8   Siletz Tribe’s legal efforts during the last 50 years. Without that access and the ability to conduct
 9   comprehensive cross-referenced research of relevant federal government records, the Siletz
10   Tribe’s legal efforts would have been severely compromised and affected.
11          38.     Plaintiff Skokomish Indian Tribe is an Indian tribe with a governing body duly
12   recognized by the Secretary of the Interior. Indian Entities Recognized and Eligible to Receive
13   Services from the United States Bureau of Indian Affairs, 85 Fed. Reg. 5462 (January 30, 2020).
14   The Tribe is re-organized under the Indian Reorganization Act of June 18, 1934. 48 Stat. 984,
15   987, 25 U.S.C. § 5123; Theodore H. Haas, Ten Years of Tribal Government under I.R.A. (1947).
16   The Tribe operates under its Constitution and by-laws first adopted on April 2, 1938, and
17   approved by the Secretary of the Interior May 3, 1938, amended January 15, 1980, as approved
18   by the Secretary of the Interior March 17, 1980. Id.; Skokomish Const. The Tribe, as the
19   successor in interest to the Skokomish and Twana people, is a signatory to the Treaty of Point
20   No Point of January 26, 1855 and retains reserved Treaty rights. 12 Stat. 933 (Ratified Mar. 8,
21   1859 and Proclaimed Apr. 29, 1859); United States v. Washington, 384 F. Supp. 312, 376-377
22   at Finding Nos. 133-134 (W.D. Wash. 1974). The Tribe is located within the Hood Canal
23   drainage area of the State of Washington. Id. The Skokomish’s Reservation is defined by an
24   Executive Order and later Proclamations. Exec. Order of President Ulysses S. Grant
25   (February 25, 1874). As of December 28, 2020, there are 781 enrolled members of the
26   Skokomish Indian Tribe. For more than a century, the Tribe and its members suffered at the


       COMPLAINT                                         25               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 26 of 87




 1   hands of agents implementing policy of the United States, which sought to strip away
 2   Skokomish’s language, culture, and heritage. Despite having been subject to this adversity to
 3   this day the Tribe and its members’ cultural identity remains strong, in part due to the ability to
 4   rediscover lost knowledge preserved at the National Archives facility in Seattle. The closure of
 5   this facility would undoubtedly inflict a most grievous injury upon the Tribe and its members
 6   and once again cut off Skokomish’s connection to the past. The Tribe relies on this critical
 7   facility, for example, amongst other things to: maintain its tribal rolls; secure and preserve its
 8   territory and Treaty rights to hunt, gather, and fish; and maintain cultural knowledge. The
 9   members would also face undue financial harm if they could not travel to a local facility to
10   conduct their own research into their families’ histories, their homeland, their Treaty, and their
11   traditional ways of life.
12           39.     Plaintiff Snoqualmie Indian Tribe is a federally-recognized sovereign Indian tribe
13   and signatory to the Treaty of Point Elliott of 1855 with reserved rights thereunder, with its
14   governmental offices at 9571 Ethan Wade Way SE, Snoqualmie, WA 98065. The Seattle
15   National Archives contain a wealth of historical information about the Snoqualmie people,
16   including but not limited to records from the Tulalip Agency (1861-1950), the Western
17   Washington Agency of the Bureau of Indian Affairs (1950-1975), and the Portland Area Office
18   (1931-1970). Snoqualmie regularly relies on the documents within the Seattle National Archives
19   to support both certain legal endeavors, including its ongoing litigation, and its continuing effort
20   to document the Tribe’s ethnohistory. Closure and relocation of the Seattle National Archives
21   would pose significant challenges to Snoqualmie’s ability to access these critical and
22   irreplaceable records of its history.
23           40.     Plaintiff Spokane Tribe of Indians (“Tribe”) is a federally recognized Indian Tribe
24   located in Eastern Washington. The Tribe’s Reservation was established in August of 1877 after
25   the Tribe was forced from its land by the United States government. Northern Pac. Ry. Co. v.
26   Wismer, 246 U.S. 283, 288 (1918). The Tribe’s Reservation borders are the East Bank of


       COMPLAINT                                         26              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 27 of 87




 1   Chamokane Creek, the South Bank of the Spokane River, the West Bank of the Columbia River
 2   and the Northern Border is the 48th parallel. 1880 WL 32483 (Exec. Ord.). The Tribe’s
 3   membership of more than 2,700 live within the Reservation and throughout the region. The
 4   National Archives in Seattle contains thousands of documents that are pertain to the Spokane
 5   Tribe, its people, and its lands. These documents are invaluable in efforts to protect tribal
 6   resources, including its lands, waters, and cultural resources. Moving the documents will cost
 7   the Tribe significant time, expense, and resources to access these documents at another locations.
 8           41.     Plaintiff Squaxin Island Tribe (“Squaxin”) is a federally recognized, self-
 9   governing tribal government located in Mason County, Washington. Squaxin is a signatory to
10   the 1854 Treaty of Medicine Creek with the United States. Squaxin uses the National Archives
11   at the Sand Point facility to research and document Squaxin genealogy, and conduct historical
12   research in the areas of Treaty rights (particularly fishing and hunting rights), historical political
13   structure, land base occupancy, natural and cultural resource use and conservation, interactions
14   and relations with other tribal governments and federally appointed agents, and uses of
15   Indigenous plants and medicines. In the 1950s and 1960s, Squaxin used the documents at the
16   National Archives at Sand Point to research its political continuity in a battle to prevent
17   termination of the Tribe. From the 1960s and 1970s to the present, Squaxin has used the
18   documents at the National Archives at Sand Point to document its reserved fishing rights under
19   the Treaty of Medicine Creek. Beginning in the 1970s, Squaxin has used the documents at the
20   National Archives at Sand Point to conduct genealogical research to assist the Tribe’s support
21   for national Indian Child Welfare legislation. Were the records stored at the National Archives
22   at Seattle moved out of the region or state, Squaxin and Squaxin members would, practically
23   speaking, no longer have access to those records and Squaxin would be irreparably harmed.
24           42.     Plaintiff Suquamish Tribe is a federally recognized Indian Tribe, and is a
25   signatory to the Treaty of Point Elliott, 1855. The Port Madison Indian Reservation, home of the
26   Suquamish Tribe, (7,657 acres) is located across the Puget Sound from Seattle (named for


       COMPLAINT                                          27               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 28 of 87




 1   Suquamish Chief Sealth) on the Kitsap Peninsula (named for Suquamish Chief Kitsap) in and
 2   around the towns of Suquamish and Indianola. The Suquamish had winter villages at Suquamish,
 3   Port Madison. Sandy Hook, Lemolo, Point Bolin, Poulsbo, Silverdale, Chico, Colby, Olalla,
 4   Point White, Lynwood Center, Eagle Harbor, Battle Point, Manette, Elwood Point, and Point No
 5   Point. The best known winter village was Old Man House at the modern location of
 6   Suquamish, the home of Chief Sealth and Chief Kitsap. The Sand Point archives helped the Tribe
 7   and its researchers and experts uncover many critical facts about its places and names, its
 8   language and history. The Suquamish periodically left their winter residences in the spring,
 9   summer and early fall in family canoes to travel to temporary camps at their fishing, hunting,
10   and gathering grounds in and around the Puget Sound. The Suquamish paddled from Old Man
11   House to the Point Elliot Treaty grounds, across the water on the Seattle side. Since treaty time
12   and the hard times immediately thereafter, the Suquamish Tribe has continued to grow. Part of
13   the Tribe’s ability to grow and know itself as a Tribe are the unique records that the National
14   Archives at Sand Point have provided to the Tribe’s historians, attorneys, linguists, geographers
15   and citizens. Having immediate access to the Sand Point Archives has been critical to the
16   Suquamish Tribe’s legal efforts to protect its treaty rights, its trust properties, and the Tribe’s
17   status as a Tribe during the last 50 years. Those legal efforts continue to this day, and many still
18   require that the Tribe perform additional historical research at the Sand Point Archives. Without
19   access to the Sand Point Facility and the ability to research federal government records related
20   to pre-treaty activities and the Tribe’s usual and accustomed areas, the Suquamish Tribe’s efforts
21   to demonstrate its presence in the pre-treaty Puget Sound would have been, and will be severely
22   compromised. The National Archives at Sand Point also provide important genealogic and
23   linguistic information to the Tribe’s researchers. Without access to the Sand Point archives, the
24   Tribe’s ability to research everything from its language to genealogy to locations and usages
25   would be severely compromised. The Tribe cannot afford to send members, contractors or staff
26   to the Midwest or elsewhere for prolonged research stints. The closure of the Sand Point


       COMPLAINT                                         28              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 29 of 87




 1   Archives and the removal of the Archival materials will injure this and future generations of
 2   tribal scholars from viewing their history in its original context. It will also prevent the
 3   Suquamish Department of Education from bringing Suquamish youth to the Archive site to show
 4   them the records there and their relation to Suquamish history, geography, and language. The
 5   Suquamish governmental offices are located at 18490 Suquamish Way NE, Suquamish, WA
 6   98392. The Suquamish Tribe, by joining this complaint, joins in the pleadings, but neither
 7   endorses nor disparages the unrelated claims of any other party advocating the preservation of
 8   the Sand Point Archives and reserves its rights to address any other such claim at another place
 9   and time.
10          43.     Plaintiff Swinomish Indian Tribal Community is a sovereign entity and federally-
11   recognized Indian tribe. It is an adjudicated successor in interest to certain tribes and bands of
12   Indians which were party to the 1855 Treaty of Point Elliott, including the Kikiallus, Lower
13   Skagit, aboriginal Samish, and aboriginal Swinomish. The Swinomish Indian Tribal Community
14   has regularly relied on its proximity to the Seattle branch of the National Archives and Records
15   Administration since the facility was created at Sand Point in 1963. The Tribe’s needs for a
16   regional repository of federal records have been many and varied. For decades, Tribal staff,
17   attorneys, and outside expert researchers and consultants have depended on Record Group 75
18   (RG 75), the complex web of record sets from the Bureau of Indian Affairs housed at Seattle
19   NARA which “document the U.S. Federal government’s interaction with American Indians.”
20   Materials from RG 75, and other record groups at Sand Point, have played critical roles in
21   Swinomish’s struggle to enforce tribal sovereignty and the rights reserved for them by the 1855
22   Treaty of Point Elliott. Additionally, these documents have informed the Tribe’s creation of laws
23   and infrastructure that govern reservation life today. Equally important to the Swinomish Indian
24   Tribal Community has been the creation of its own repository in 2007 to preserve and understand
25   its history. The Swinomish Tribal Archive has laid a firm foundation for this work by regularly
26   accessing materials at Seattle NARA. The success of the Tribal Archive to build resources for


       COMPLAINT                                        29              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 30 of 87




 1   the community from genealogical databases to timelines that document the history of Swinomish
 2   government, health care, education, land use and more, is a direct result of the materials obtained
 3   in Seattle. Had this regional branch of the National Archive been located in the middle of the
 4   United States, these research trips by Swinomish staff would have been prohibitively expensive
 5   and out of reach.
 6          44.     Plaintiff Tanana Chiefs Conference (TCC) is an intertribal organization located
 7   in central Alaska and comprised of thirty-seven federally recognized Alaska Native Tribes and
 8   five additional Alaska Native communities. TCC is an arm of the tribal governments which
 9   created it. Beversdorf v. Tanana Chiefs Conference, Inc., No. 4FA-17-01911 CI, Order of
10   Dismissal (Alaska Super. Ct. Sept. 27, 2017). TCC was formed in 1915 to protect Native land
11   rights, tribal self-determination, and regional Native unity. TCC reorganized as a nonprofit
12   corporation under Alaska law in 1962, shortly after Alaska statehood, and today provides health,
13   education, economic, and social services for Alaska Natives, American Indians, and other
14   eligible individuals throughout a 235,000 square mile region in interior Alaska. TCC has a deep
15   interest in the records currently stored in the Federal Archives and Records Center in Seattle,
16   because (among other things) that facility houses records concerning tribal aboriginal claims,
17   including claims over hunting and fishing rights acknowledged and extinguished in section 4(b)
18   of the Alaska Native Claims Settlement Act of 1971 (ANILCA), 43 U.S.C. 1603(b), and
19   subsequently addressed by Congress in Title VIII of the Alaska National Interest Lands
20   Conservation Act of 1980 (ANILCA), 16 U.S.C. §§ 31113126; Alaska tribal organizations;
21   Alaska Native allotments; Alaska Native townsites; educational activities in Alaska Native
22   villages; early religious (mission) activities in village Alaska; World War II (WWII) and post-
23   WWII activities across the interior of Alaska; mineral development in the interior of Alaska;
24   Alaska Native corporation and State of Alaska land selections in the interior of Alaska; and the
25   history and management of federal “conservation system unit[s]” across the interior of Alaska
26   defined in ANILCA, see 16 U.S.C. 3102(4). In this last respect, the archives facility houses


       COMPLAINT                                        30              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 31 of 87




 1   records leading to the establishment or enlargement (through ANILCA) of several conservation
 2   system units of particular interest to TCC and its member Tribes, including the Gates of the
 3   Arctic National Park and Preserve, Karuti National Wildlife Refuge, Koyukuk National Wildlife
 4   Refuge, Innoko National Wildlife Refuge, Nowitna National Wildlife Refuge, Noatak National
 5   Preserve, Yukon-Charley Rivers National Preserve, Yukon Flats National Wildlife Refuge.
 6   Pursuant to Title VIII of ANILCA, 16 U.S.C. §§ 31113126, the residents of TCC’s region
 7   exercise specially reserved hunting and fishing rights for subsistence purposes in each
 8   conservation system unit addressed in ANILCA, and information concerning the nature and
 9   exercise of hunting and fishing activities in these and other areas across the interior of Alaska
10   are housed in the facility. Also housed in the facility are the records of the Federal Field
11   Committee for Development Planning in Alaska, whose research and 1968 report (published by
12   the Government Printing Office) provided a detailed history of the demography and lifeways of
13   Alaska Native people, including hunting and fishing activities, together with much of the
14   background that led to the development of ANCSA.
15          45.     Plaintiff the Central Council of the Tlingit and Haida Indian Tribes of Alaska
16   (Tlingit & Haida) is a regional, federally recognized Indian tribe in Southeast Alaska, organized
17   pursuant to section 16 of the Indian Reorganization Act of 1934, as amended, 25 U.S.C. § 5123,
18   and recognized by Congress in the Act of June 19, 1935, Pub. L. 74-152, 49 Stat. 388, as
19   amended inter alia by the Act of August 19, 1965, Pub. L. 89-130, 79 Stat. 543, and in Pub. L.
20   103-454, § 203, 108 Stat. 4792) (1994); see also Native Entities Within the State of Alaska
21   Recognized and Eligible to Receive Services from the United States Bureau of Indian Affairs,
22   85 Fed. Reg. 5462, 5466 (Jan. 30, 2020). Tlingit & Haida represents over 32,000 Tlingit, Haida
23   and Tsimshian tribal members living in Southeast Alaska, the Pacific Northwest, and throughout
24   the world. The Haida people and Tlingit people have always lived on the sacred and wondrous
25   lands and waters of Southeast Alaska and are the original occupants and guardians of these lands
26   and waters. Tlingit & Haida frequently uses and has a deep interest in the records currently stored


       COMPLAINT                                        31              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 32 of 87




 1   in the Federal Archives and Records Center in Seattle. The Seattle Archives facility has records
 2   concerning our tribal land claims, including claims over hunting and fishing rights acknowledged
 3   and extinguished in section 4(b) of the Alaska Native Claims Settlement Act, 43 U.S.C. 1603(b),
 4   and subsequently addressed by Congress in Title VIII of the Alaska National Interest Lands
 5   Conservation Act (ANILCA), 16 U.S.C. §§ 31113126; genealogical and birth records of our
 6   tribal members; the history of the federal Government’s interactions with our peoples since 1867,
 7   including such episodes as the 1882 bombardment of Angoon by the United States Navy; the
 8   creation and use of the Tongass National Forest, Glacier Bay National Park, and Admiralty
 9   Island and Misty Fjords National Monuments for conservation, recreation, fisheries, and forestry
10   purposes; the titles and histories of Alaska Native allotments in Southeast Alaska; mineral
11   development in the Tongass National Forest and other federal lands in Southeast Alaska; Alaska
12   Native corporation and State of Alaska land selections in Southeast Alaska; and the history and
13   management of federal Conservation System Units across Southeast Alaska established pursuant
14   to ANILCA. The proposed sale of the Seattle Archives property and the proposed removal of
15   the facility’s records to Missouri and California would be severely and adversely impact Tlingit
16   & Haida’s and our tribal members’ access to and use of these critically important, irreplaceable
17   records.
18          46.     Plaintiff Upper Skagit Indian Tribe is a federally-recognized, sovereign tribal
19   government and successor in interest to the Treaty of Point Elliot with the United States. The
20   Tribe post Treaty was a “landless” Tribe as its members refused relocation to the Swinomish
21   reservation. The Upper Skagit membership continued to sustain itself in its traditional territories
22   in and around Skagit County and adjacent marine areas. It is governed by its own Constitution
23   and Bylaws, a comprehensive code of laws including family protection, housing, fishing,
24   hunting, and land use, as well as its own civil and criminal codes. Members of the Upper Skagit
25   have lived, fished, harvested, hunted, protected the environment, and practiced cultural traditions
26   in and around the Skagit Basin since time immemorial. The Tribe’s government programs


       COMPLAINT                                        32              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 33 of 87




 1   include departments such as historic preservation, fisheries management including the timber,
 2   fish & wildlife program, higher education, realty, law enforcement, tribal courts, office of Tribal
 3   Attorney, and family protective service departments including the Indian Child Welfare
 4   department, which all serve to preserve the Tribe’s existence, land, culture and to improve the
 5   general welfare of over 1,300 members and their families. Many of these departments and others
 6   carry out tribal and federal programs, functions, services, and activities under P.L. 93-638
 7   contracts awarded by the Department of Interior pursuant to Title I of the Indian Self-
 8   Determination and Education Assistance Act (25 U.S.C. §§ 5301 et seq.). Archives held at the
 9   National Archives at Seattle facility are an irreplaceable documented history of the Tribe’s
10   people, lands, natural and cultural resources, and government. With the assistance of expert
11   archivists who have worked with records specific to tribes for decades, the tribal government,
12   individual tribal members, and tribal community members have used and continue to use the
13   National Archives at Seattle for historical research of a wide variety of topics, including taking
14   land into trust to establish its reservation, preservation of its Treaty rights, enrollment, genealogy,
15   archaeology, historical and legal issues involving fishing, hunting, water, land, and government-
16   to-government agreements between the tribes and other governments including the United States
17   government. These irreplaceable archives are primarily un-digitized and do not exist elsewhere.
18   Closure and sale of the National Archives at Seattle and relocation of the archives would pose
19   significant economic burdens and administrative challenges on the Tribe and its membership.
20   Not having the archives readily available, protected, and nearby will affect the Tribe’s ability to
21   use this data for all of these essential governmental purposes.
22           47.     Plaintiff Confederated Tribes and Bands of the Yakama Nation (Yakama Nation)
23   is a sovereign, federally recognized Native Nation pursuant to its inherent sovereignty and the
24   rights reserved in the Treaty with the Yakamas of June 9, 1855. Treaty with the Yakamas, U.S.–
25   Yakama Nation, June 9, 1855, 12 Stat. 951. The National Archives at Seattle holds decades
26   worth of Yakima Indian Agency (RG 75) records, making it a crucial repository for the Yakama


       COMPLAINT                                          33               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 34 of 87




 1   Nation’s and its enrolled members’ historical documents. These records include, but are not
 2   limited to, early Yakama Nation Tribal Council and General Council resolutions, motions, and
 3   minutes, federal-Yakama correspondence, land records, photographs, and other media.
 4          48.     Plaintiff American Historical Association (“AHA”) is a non-profit membership
 5   organization founded in 1884 and incorporated by Congress in 1889 for the promotion of
 6   historical studies. AHA is a trusted voice that advocates for history education, works to sustain
 7   and enhance the professional work of historians, and promotes the critical role of historical
 8   thinking in public life. As the largest organization of professional historians in the world, the
 9   AHA represents approximately 11,000 members and serves historians of every historical period
10   and geographical area, and who work in a wide variety of settings. AHA’s journal, the American
11   Historical Review, is the most widely read and frequently cited professional historical journal in
12   the world. The American Historical Association, chartered by the United States Congress “for
13   the promotion of historical studies, the collection and preservation of historical manuscripts, and
14   for kindred purposes in the interest of American history, and of history in America,” depends
15   upon broad public access to National Archives records to fulfill this mission. Its Pacific
16   Northwest members rely on records held at the National Archives at Seattle in their research to
17   support policy development, teaching, publications, advocacy, and interpretation and
18   preservation at private, state, and federal historic sites and museums. The AHA’s members use
19   the archives to explore and reveal every aspect of Pacific Northwest and Alaskan history, such
20   as Indigenous history, environmental history, social and cultural history, business and economic
21   history, and governmental history—from policy consideration to policy implementation. AHA
22   members’ research supports historical scholarship, teaching, and museum work; informs Pacific
23   Northwest public policy in various contexts, including conservation and resource management;
24   and enables historians to serve as expert witnesses in important cases involving Tribal
25   governments and communities, along with a wide variety of other important issues. The AHA’s
26   mandate from the Congress is to act on behalf of “American history, and of history in America.”


       COMPLAINT                                        34              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 35 of 87




 1   In 1910, the AHA petitioned Congress to construct a national depository after finding that many
 2   governmental records from the previous century had been lost or destroyed. The resulting
 3   institution became the National Archives and Records Administration. The AHA continues to
 4   advocate on behalf of the imperative of NARA’s work to ensure that the American people have
 5   access to the documents and other materials essential to understanding, and learning from, our
 6   past.
 7           49.    Plaintiff Association of King County Historical Organizations (“AKCHO”)
 8   serves as a centralized resource for and connection between King County’s heritage
 9   organizations. AKCHO promotes professional standards for the heritage field and advocates for
10   public policy that strengthens King County’s heritage and history. AKCHO’s membership spans
11   more than 25 individuals and 50 organizations, including large institutions, historic houses, and
12   institutions associated with local governments. Sharing information about where and how to
13   access primary source documents is one way that AKCHO supports its membership as they
14   create exhibits, write publications, and provide educational programming, particularly for
15   children. AKCHO often recommends, and its members rely on, the National Archives at Seattle
16   as an invaluable resource for primary source documents. AKCHO has also arranged tours of the
17   Archives so that historical organizations and individuals throughout King County working on
18   Pacific Northwest historical projects know about the vast resources available there. Access to
19   the Archives is critical to the mission and programs of AKCHO and the heritage organizations
20   it represents. Without it, AKCHO and its members would no longer have access to critical
21   primary source materials relevant to the history and heritage of this region.
22           50.    Plaintiff Chinese American Citizens Alliance of Seattle (C.A.C.A. Seattle) is the
23   Seattle chapter of one of the oldest civil rights organizations in the country. An important part
24   of C.A.C.A. Seattle’s mission is to educate the public about the history and contributions of
25   Chinese Americans in the Pacific Northwest. A critical part of that history is the Chinese
26   Exclusion Act and its impact on local communities. The National Archives at Seattle holds many


       COMPLAINT                                        35              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 36 of 87




 1   of the most important records about the implementation and impact of the Chinese Exclusion
 2   Act on the region. C.A.C.A. Seattle and its members also rely on the records to not just research
 3   and understand the impact of the Chinese Exclusion Act on their own families, but also to
 4   educate the Pacific Northwest community about the Act and its impact on the region as a whole.
 5   These records are central to C.A.C.A. Seattle’s efforts to add the Chinese Exclusion Act studies
 6   to the Washington State K-12 curriculum. In 2018, the Chinese Exclusion Act records helped
 7   C.A.C.A. Seattle curate and host its commemoration of the 75th anniversary of the repeal of the
 8   Chinese Exclusion Act at the Wing Luke Museum. Members also utilize records, including oral
 9   histories, housed at the National Archives at Seattle to create art and to tell the stories of both
10   the racial discrimination faced by Chinese American citizens in the Pacific Northwest and the
11   myriad ways that Chinese Americans helped to create and build the city that Seattle is today.
12   Relocation of the National Archives at Seattle would frustrate the mission of C.A.C.A. Seattle
13   by depriving of it of access to many of the most critical historical documents surrounding the
14   history of Chinese Americans in the Pacific Northwest. It would also require a diversion of
15   resources by forcing C.A.C.A. Seattle members to travel or avail themselves of more expensive
16   research options to continue to build out and teach the public about that history.
17          51.     Plaintiff Historic Seattle is a public development authority chartered and
18   established by the City of Seattle in 1973 to acquire and rehabilitate historic properties and
19   advocate for the thoughtful and meaningful preservation of historic buildings and landscapes. In
20   that role, Historic Seattle provides educational programs, real estate development services, and
21   historic resources consulting to individuals, community groups, developers, and policymakers.
22   Historical research is an integral component of those projects and programs. Historic Seattle
23   relies upon local and regional primary source materials, including those stored at the National
24   Archives in Seattle, to research buildings, places, and people related to properties it owns or for
25   which it advocates. These primary source materials are particularly important to Historic
26   Seattle’s preparation of local landmark applications, National Register of Historic Places


       COMPLAINT                                        36              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 37 of 87




 1   nominations, and federal historic rehabilitation tax credit applications. The National Archives is
 2   one of the key places to conduct this research in the Pacific Northwest and contains records that
 3   cannot be found anywhere else and have not been digitized, including architectural and
 4   engineering drawings, historic maps, tribal records, military records, and unique materials
 5   related to Washington state and territory. Access to the National Archives is critical to Historic
 6   Seattle’s efforts to save places that matter and tell the stories of the people associated with those
 7   places, which are core components of its mission and programs.
 8          52.     Plaintiff HistoryLink is a 501(c)(3) not-for-profit corporation established in 1997
 9   to pioneer innovative approaches to historical research, education, and publishing. Its primary
10   public service activity is production of HistoryLink.org, the free online encyclopedia of
11   Washington state history and the nation’s first original encyclopedia of community history
12   created expressly for the Internet. With nearly 8,000 articles about the history of Washington
13   state, HistoryLink.org provides professionally written and edited resources based on research in
14   the primary sources held at archives, libraries, and historical organizations, which tell the stories
15   of Washington and serve as a stepping stone to further research. HistoryLink also publishes
16   books and develops curriculum materials on Washington state history across a broad range of
17   topics, which are also grounded in the documents and other materials held at those repositories.
18   The National Archives at Seattle (the “Archives”) is a key resource for the development of
19   HistoryLink articles, books, tours, and curriculum materials. Its writers have accessed the
20   records there to learn about the history of federal facilities such as Hanford Nuclear Works, Sand
21   Point Naval Air Station, the Hiram Chittenden Locks, and the Lake Washington Ship Canal,
22   significant events such as the passage of the Donation Land Law, the 1962 World’s Fair, and the
23   Pig War incident in the San Juan Islands, and biographies of significant people who have shaped
24   the state’s history, among many other topics. These records are invaluable because there is often
25   a dearth of secondary sources documenting local history, so historians must rely on archival
26   collections to learn about them. The Archives’ collections are particularly important because of


       COMPLAINT                                         37               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 38 of 87




 1   the federal government’s significant role in shaping the region’s infrastructure development, the
 2   importance of the relationship between tribal communities and federal departments and agencies,
 3   and the role federal treaties, policies, and actions have played in shaping public policy at all
 4   levels. Without easy access to the records held at the Seattle facility, HistoryLink would be
 5   severely hindered in its efforts to tell the stories of Washington’s people, places, and significant
 6   events, which would have negative consequences for educators, students, journalists, elected
 7   officials, agency personnel, and the general public who use HistoryLink.org to learn about
 8   Washington’s history.
 9          53.     Plaintiff Museum of History and Industry (MOHAI) is Washington State’s largest
10   independent heritage organization, serving tens of thousands of Washington State residents,
11   visitors and school children each year with exhibits, programs and educational activities related
12   to the history of the Puget Sound region and the Pacific Northwest. As the region’s leading
13   resource for history and civics education, MOHAI works closely with the National Archives
14   Seattle branch to research and share the stories of our region, using the invaluable treasures of
15   the NARA Seattle archives to bring a historical perspective to the public discussion of
16   contemporary issues facing the community. Because of their close proximity, MOHAI and the
17   National Archives Seattle branch have partnered over many years on exhibits, public programs,
18   and research projects, and MOHAI has provided a public venue for presenting National Archives
19   materials which otherwise would be largely inaccessible to the general public. MOHAI’s annual
20   service to 30,000 students, in dozens of school districts, and its public programs and exhibits
21   which reach over 100,000 area residents each year, would suffer significantly with the loss of
22   the archives in our region, and the opportunity the archives presents for MOHAI to provide
23   Northwest residents with a better understanding of our shared past.
24          54.     Plaintiff OCA Asian Pacific Advocates – Greater Seattle is a chapter of OCA
25   Asian Pacific Advocates, formerly known as the Organization of Chinese Americans. Founded
26   in 1973, the organization was founded with a vision of uniting Chinese Americans across the


       COMPLAINT                                         38              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 39 of 87




 1   United States into one representative voice. Today, OCA has transformed into a national
 2   organization dedicated to advancing the social, political, and economic well-being of Asian
 3   Pacific Americans in the United States. OCA is nonprofit, non-partisan organization representing
 4   over 10,000 people nationally, including affiliates, college affiliates, and general membership.
 5   The Greater Seattle Chapter (“OCA-GS”) was formed in 1995 as an affiliate of the national OCA
 6   organization. Since its inception, OCA-GS has served the Greater Seattle Chinese and Asian
 7   American and Pacific Islander American community as well as other communities in the Pacific
 8   Northwest. It is recognized in the local community for its advocacy of civil and voting rights as
 9   well as its sponsorship of community activities and events. The National Archives facility
10   located in Seattle, Washington is fundamental to our community’s conservation and educational
11   efforts relating to immigrant and Native/Indigenous ancestry and history. These Archives house
12   critical information that must remain accessible to the communities, specifically the Northwest
13   communities, since it holds our histories. For OCA’s members and the communities it serves,
14   the Archives provide a critical source of information in the following ways: as an educational
15   resource for our local college and university faculty who rely on access to the Archives for
16   research and classroom teaching purposes; as a critical tool for our Asian and Native/Indigenous
17   communities to learn more about their history, and as a source for two of OCA-GS’s former
18   Presidents who published books with historical significance to our community and state; as a
19   source of information that OCA-GS used to support efforts to award the Congressional Gold
20   Medal to our veterans (many of our members, including the current OCA-GS President, are
21   descendants and/or relatives of Japanese, Filipino, and Chinese veterans of World War II); and
22   as critical partners in the conservation of our community’s history, including the Chinese
23   Exclusion Act files that cover not only Washington, Oregon, Idaho, and Alaska from the 1850s
24   to 1980s, but also include Chinese who entered the U.S. through any of these states but settled
25   or visited elsewhere in the U.S. Volunteers have carefully created one of the best NARA indices
26   of these files.


       COMPLAINT                                       39              ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
                                                                             800 5th Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 40 of 87




 1          55.     Plaintiff Washington Trust for Historic Preservation (WTHP) is a 501(c)(3)
 2   nonprofit advocacy organization dedicated to saving the places that matter in Washington State
 3   and to promoting sustainable and economically viable communities through historic
 4   preservation. WTHP is Washington’s only statewide historic preservation organization. Among
 5   other public services and programs, WTHP provides technical advice, financial assistance, and
 6   advocacy to local preservation efforts statewide. WTHP has members throughout the state of
 7   Washington. The National Archives in Seattle are an important resource for WTHP’s advocacy,
 8   education, and stewardship programs. Archival research, including at the National Archives, is
 9   critical to determine whether and how to protect and advocate for historic resources. For
10   example, WTHP recently used the Archives to complete preservation-related projects funded
11   through the federal Transportation Enhancement and Scenic Byways programs. The records at
12   the Archives are also particularly useful to the efforts of WTHP and its members to develop
13   nominations to the National Register of Historic Places, materials related to the federal
14   Rehabilitation Tax Credit program, and landmark nominations to local city and county historic
15   registers through the Certified Local Government program. Many of the relevant records at the
16   Archives, including property records, correspondence, historic reports, genealogy, military
17   records, photos and other forms of documentation, are available only at the Archives and have
18   not been digitized. Continued access to the Archives is critical to WTHP’s mission and programs
19   and to the preservation of historic resources throughout the state.
20          56.     Plaintiff Wing Luke Memorial Foundation (d/b/a Wing Luke Museum) is a
21   museum whose mission is to connect everyone to the dynamic history, cultures, and art of Asian
22   Pacific Americans through vivid storytelling and inspiring experiences to advance racial and
23   social equity. Founded in 1966 in Seattle’s historic Chinatown-International District, honoring
24   Wing Luke, an immigrant and first person of color elected to Seattle City Council in 1962, the
25   Wing Luke Museum is a cultural gathering place for diverse audiences spanning generations and
26   diverse socioeconomic backgrounds. The Wing Luke Museum engages the public in the history,


       COMPLAINT                                        40                 ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 41 of 87




 1   culture, and art of Asian Pacific Americans through community-driven exhibitions, educational
 2   resources and programs, guided tours, and neighborhood revitalization activities. The Wing
 3   Luke Museum is an affiliate of the Smithsonian Institution and an Affiliated Area of the National
 4   Park Service. Research within the National Archives and Records Administration in Seattle has
 5   been integral to the creation of many exhibitions at the Wing Luke Museum, especially drawing
 6   upon the Chinese Exclusion Files. These records have illuminated the immigration experience
 7   for Chinese Americans from the 1850s to 1980s. The records also have been key to its
 8   interpretation of the historic Seattle Immigration and Naturalization Service Building. Since the
 9   records connect with individuals and their families, research at the National Archives and
10   Records Administration has enabled the Wing Luke Museum to share and explore personal
11   stories within its exhibitions, connecting with its visitors and immersing them in history. Indeed,
12   research at the National Archives and Records Administration has been a powerful way to
13   recover history that would otherwise be lost to Asian Pacific American communities in the
14   Pacific Northwest region and beyond. Through genealogy workshops and family histories
15   donated to the Wing Luke Museum Collections, community members cite how necessary in-
16   person research at the National Archives and Records Administration has been to their findings.
17   Without access to these records, the Wing Luke Museum would be without core exhibition
18   interpretation materials, lose a vital educational resource, and be greatly reduced in its ability to
19   serve the Asian Pacific American communities and the general public overall.
20          57.     Defendant Office of Management and Budget (OMB) is an agency of the United
21   States, and is the agency responsible under FASTA for providing the PBRB with standards and
22   criteria, as well as reviewing the PBRB’s recommendations.
23          58.     Defendant Russel Vought is the Director of OMB, and is sued in his official
24   capacity.
25          59.     Defendant Public Buildings Reform Board (PBRB) is an agency of the United
26   States, created through FASTA.


       COMPLAINT                                         41               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 42 of 87




 1           60.        Defendant Adam Bodner is the Executive Director of the PBRB, and is sued in
 2   his official capacity.
 3           61.        Defendant General Services Administration (GSA) is an agency of the United
 4   States, and is the agency responsible under FASTA for effectuating the sale of federal property.
 5           62.        Defendant Emily W. Murphy is the Administrator for GSA, and is sued in her
 6   official capacity.
 7           63.        Defendant National Archives and Record Administration (NARA) is an agency
 8   of the United States, whose public mission is: “[T]o provide public access to Federal
 9   Government records in our custody and control. Public access to government records strengthens
10   democracy by allowing Americans to claim their rights of citizenship, hold their government
11   accountable, and understand their history so they can participate more effectively in their
12   government.”7
13           64.        Defendant David S. Ferriero is the Archivist of NARA, and is sued in his official
14   capacity.
15                                    III.    JURISDICTION AND VENUE
16           65.        This Court has jurisdiction pursuant to 28 U.S.C. § 1331 (action arising under the
17   laws of the United States), 28 U.S.C. § 1346 (United States as a defendant), and 5 U.S.C. §§
18   701–706 (judicial review of agency action under the APA). The United States has waived its
19   sovereign immunity from this suit pursuant to 5 U.S.C. § 702. An actual controversy exists
20   between the parties within the meaning of 28 U.S.C. § 2201(a), and this Court may grant
21   declaratory relief, injunctive relief, mandamus, and other relief pursuant to 28 U.S.C. §§ 2201–
22   2202, 1361 and 5 U.S.C. §§ 705–706.
23           66.        Defendants’ actions described herein constitute final agency actions or
24   unlawfully withheld or reasonably delayed agency actions and are therefore judicially
25   reviewable within the meaning of the APA. 5 U.S.C. §§ 704, 706.
26           7
                 https://www.archives.gov/about/info/mission


       COMPLAINT                                               42          ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 43 of 87




 1            67.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because this is a
 2   judicial district in which the State of Washington resides and this action seeks relief against
 3   federal agencies and their officials acting in their official capacities. See California v. Azar,
 4   911 F.3d 558, 569–70 (9th Cir. 2018), cert. denied sub nom. Little Sisters of the Poor
 5   Jeanne Jugan Residence v. California, 139 S. Ct. 2716 (2019). Moreover, venue is proper in
 6   this Court because the property that is the subject of the action is situated in the Western
 7   District of Washington. 28 U.S.C. § 1391(b)(2).
 8                                       IV.      STATEMENT OF FACTS
 9   A.       Factual Background
10            1.       History of the Seattle Archives Property
11            68.      The National Archives at Seattle is located at 6125 Sand Point Way NE, Seattle,
12   Washington, 98115, in the Hawthorne Hills residential neighborhood of northeast Seattle.
13            69.      Named for Chief Si’ahl, who was chief of the Duwamish and Suquamish
14   Tribes, Seattle is on Duwamish land. White settlers began arriving in the Seattle area in 1851,
15   and by the mid-1860s, Native people were prohibited from residing in Seattle, including the
16   Duwamish, notwithstanding its status as a party to the Point Elliott Treaty, ratified in 1859.
17   Like the rest of the city, the Seattle Archives facility sits on ill-gotten land.
18            70.      As documented by a now-retired senior NARA archivist, the land on which the
19   Seattle Archives facility resides was once a thriving farm operated by members of the Uyeji
20   family, who emigrated from Japan.8 In the decades leading up to World War II, the Uyeji
21   family lived and worked on the land and operated a “truck farm.”
22

23

24

25            8
                 See National Archives Researcher News, Real Property Research at the National Archives at Seattle by
     Ken House, at 45 (providing the history of the Seattle Archives facility and discussing the Uyeji family), available
26   at https://www.archives.gov/files/research/newsletter/2013-spring.pdf.


       COMPLAINT                                                  43                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
                                                                                           800 5th Avenue, Suite 2000
                                                                                            Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 44 of 87




 1

 2

 3

 4

 5

 6

 7

 8

 9

10   Two members of the Uyeji family in their greenhouse during the 1930s and a picture of the Uyeji family
          farm. Their home and farm were located on the site of the current Seattle Archives facility.
11                              Photos courtesy of Densho, Uyeji Collection.

12

13          71.     In May 1942, when the federal government ordered the forced removal of

14   residents of Japanese ancestry in the area, the Uyeji family and their Japanese-American

15   neighbors were removed from their home and family farm.

16          72.     The Uyeji family was initially interned at the Pinedale Assembly Center in

17   central California and then later at the Tule Lake Relocation Center in northern California. The

18   Uyeji family were never able to return to their Seattle home.

19          73.     The land that the Uyeji family had lived on and farmed was parceled, sold, and

20   then subsequently condemned by the U.S. Navy in 1945 in order to build the warehouse that

21   is now used by NARA.

22

23

24

25

26


       COMPLAINT                                          44               ATTORNEY GENERAL OF WASHINGTON
                                                                                Complex Litigation Division
                                                                                 800 5th Avenue, Suite 2000
                                                                                  Seattle, WA 98104-3188
                                                                                       (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 45 of 87




 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                      The greenhouse and farm property in 1944, two years after the Uyeji family
11                      were interned. This photo is located in an appraiser’s file at the Seattle
                                Archives related to the 1945 condemnation proceeding.
12

13            74.      Since 1963, the warehouse has been a NARA facility, and it currently houses

14   records about the Uyeji family farm—including a key to the front door of the family’s former

15   home—as well as records related to the internment of Japanese Americans in the 1940s.9

16            75.      The National Archives at Seattle houses approximately one million boxes of

17   federal records, dating back to the 1840s, from Washington, Idaho, Oregon, and Alaska. This

18   includes military, land, court, tax, and census records for the region.10

19            76.      If these records were to be moved, replicating the direct access currently

20   available to residents of the Pacific Northwest would require a significant financial and time

21   investment, likely including flight and hotel expenses, that is out of reach for many. Despite

22   recent efforts to digitize some records, only a very small fraction of the millions of records at

23   the Seattle facility are available online. According to Susan Karren, NARA’s Seattle director,

24
              9
25               See id. (“Remarkably, one file still contains the front door key to the Uyeji farm house. The subsequent
     owner mailed the key to Navy officials, and they dutifully filed it.”).
               10
                  https://www.seattletimes.com/seattle-news/terrible-and-disgusting-decision-to-close-national-archives-
26   at-seattle-a-blow-to-tribes-historians-in-4-states/.


       COMPLAINT                                                 45                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
                                                                                          800 5th Avenue, Suite 2000
                                                                                           Seattle, WA 98104-3188
                                                                                                (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 46 of 87




 1   only “.001% of the facility’s 56,000 cubic feet of records are digitized and available online.”11
 2   If the sale proceeds, the records will be inaccessible for an unknown period of time, as they
 3   will need to be inventoried, shipped, and reprocessed at their new sites.12 Moreover, having to
 4   submit records requests from afar precludes requestors from browsing the records; the
 5   requestor may not know exactly which particular records they seek.
 6            2.       Records Housed at the Seattle Archives Property
 7            77.      As discussed below, the National Archives at Seattle houses records that are
 8   particularly unique and important to residents of the Pacific Northwest and Alaska, such as
 9   census and genealogical records, tribal records, Chinese Exclusion Act records, and Japanese
10   internment records. These records are a crucial part of Pacific Northwest and Alaska history,
11   to which residents currently have direct access. Alaska, whose population is approximately
12   15% Alaska Natives, no longer has a National Archives facility after its own facility was closed
13   and the records were shipped to the Seattle facility.
14            78.      Removing these records from the Pacific Northwest will deprive residents of
15   this region with access to valuable and important historical documents. Indeed, upon
16   announcing the pending closure of the National Archives at Seattle, NARA acknowledged:
17   “We recognize that the closure of our facility will have a negative impact on researchers,
18   Federal agencies, and other customers that use our facility.”13 Closure of the National Archives
19   at Seattle is inconsistent with NARA’s mission, which is to provide “public access to Federal
20   Government records in our custody and control,” recognizing that “[p]ublic access to
21   government records strengthens democracy by allowing Americans to claim their rights of
22

23
              11
24                https://www2.archivists.org/groups/human-rights-archives-section/more-than-a-warehouse-why-the-
     closure-of-seattles-national-arch.
               12
25                https://www.historyassociates.com/hai-advises-clients-to-plan-ahead-closure-of-the-national-archives-
     at-seattle-will-impact-litigation-research/.
               13
                  NARA Press Release, Seattle Facility Approved for Closure (Jan. 27, 2020),
26   https://www.archives.gov/press/press-releases/2020/nr20-37.


       COMPLAINT                                                 46                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
                                                                                         800 5th Avenue, Suite 2000
                                                                                          Seattle, WA 98104-3188
                                                                                               (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 47 of 87




 1   citizenship, hold their government accountable, and understand their history so they can
 2   participate more effectively in their government.”14
 3                    a.      Tribal Records
 4           79.      The National Archives at Seattle houses a significant body of Treaty and other
 5   records relating to the 272 federally recognized tribal governments in Alaska, Washington,
 6   Oregon, and Idaho. These include records from Bureau of Indian Affairs (BIA) offices and
 7   federal Indian agencies and schools in Alaska, Washington, Oregon, and Idaho, reports
 8   regarding usufructuary activities reserved to numerous Pacific Northwest tribal governments
 9   in their Treaties (such as fishing, hunting, and gathering), court cases regarding treaty rights
10   and transcripts of testimony from tribal members in those cases, and other materials of extreme
11   import to the tribal governments in the Northwest.
12           80.      The National Archives at Seattle also houses records transferred to Seattle when
13   the National Archives facility in Anchorage closed in 2014. The collection that moved from
14   Alaska includes “everything from village census records from before statehood to histories of
15   fur seal hunts in the Pribilof Islands.”15
16           81.      Direct access to these records, the vast majority of which are not digitized, is
17   critical for Pacific Northwest tribal governments and Alaska Native corporations. As Chairman
18   Jeromy Sullivan of Plaintiff Port Gamble S’Klallam Tribe and then Chairman David Bean of
19   Plaintiff Puyallup Tribe of Indians noted in letters to then-Acting Director Vought on
20   January 23, 2020, and on January 24, 2020 (respectively), tribal governments rely on physical
21   access to critical historical documents and, as a result, sale of the Seattle facility will have a
22   “profound, negative and irreparable impact.”16 As Chairman Bean explained, the facility
23   “houses critical documents associated with litigation that document the Tribe’s effort to protect
24           14
                 About the National Archives, Mission, Vision, and Values,
25   https://www.archives.gov/about/info/mission.
              15
                 https://www.alaskapublic.org/2014/06/10/national-archives-departure-impacts-broad-community/.
              16
                 https://www.documentcloud.org/documents/6671516-National-Archives-Puyallup-and-Port-
26   Gamble.html.


       COMPLAINT                                              47                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
                                                                                      800 5th Avenue, Suite 2000
                                                                                       Seattle, WA 98104-3188
                                                                                            (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 48 of 87




 1   our treaty rights and territory.” Id. Chairman Sullivan similarly explained that “[t]he facility
 2   also houses critical and hard-to-reproduce historical information related to the area tribes.” Id.
 3   The records are used to confirm tribal oral histories and to develop tribal ethnohistories and to
 4   affirm
 5            82.     Treaty and other sovereign rights, particularly natural and cultural resource
 6   conservation rights. Tribal citizens also seek and use NARA records for scores of different
 7   reasons, including to trace their lineage and ancestry, establish tribal citizenship, demonstrate
 8   and exercise tribal Treaty fishing, hunting, and other rights, and access Indian school records.
 9   Closing the Seattle facility renders these records practically inaccessible for Pacific Northwest
10   tribal governments and Alaska Native corporations. As John Hollowed, legal adviser to the
11   Northwest Indian Fisheries Commission, told the press following a meeting with NARA staff
12   after closure of the Seattle facility was announced: “Everything of value to the tribes has been
13   taken away by the federal government. Their land, their right to fish, and the worst travesty
14   was taking away their kids.”17
15

16

17

18

19

20

21

22

23

24     Photographs of Metlakahtla (Tsimshean) Children in Metlakahtla, Alaska. Available at the National
                                        Archives at Seattle (Box 276).
25
              17
               https://www.seattletimes.com/seattle-news/frustrated-tribes-finally-get-hearing-with-national-archives-
26   about-sand-point-facility-closure/.


       COMPLAINT                                                48                ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
                                                                                        800 5th Avenue, Suite 2000
                                                                                         Seattle, WA 98104-3188
                                                                                              (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 49 of 87




 1            83.      Now, the impending sale of the National Archives at Seattle threatens to take
 2   away the Pacific Northwest tribal governments and Alaska Native corporations’ access to
 3   records of their own history. Shipping these records to Riverside or Kansas City will effectively
 4   eliminate public access to the records, creating insurmountable obstacles for local tribal
 5   governments and citizens and other affected communities in the Pacific Northwest seeking
 6   access to critical historical resources.
 7                     b.       Chinese Exclusion Act Records
 8            84.      The National Archives at Seattle also contains more than 50,000 case files related
 9   to the Chinese Exclusion Act of 1882, which was passed to limit the number of Chinese laborers
10   entering the United States. The Act was repealed in 1943.
11            85.      Individuals applying for entry or re-entry into the United States under the Chinese
12   Exclusion Act had to go through an extensive application process. The Seattle facility has case
13   files for individuals who entered the United States through ports in Portland and Seattle as well
14   as individuals who entered through ports that were managed by officials in Seattle, including
15   Helena, Montana; Port Townsend, Washington; Portal, North Dakota; Sumas, Washington; and
16   Vancouver, British Columbia.18 The Seattle facility’s case files include identification
17   photographs, biographical information, interrogation notes, copies of federal and local court
18   records, and personal letters and photographs. Id.
19            86.      These records have been a critical resource for Chinese Americans in the Pacific
20   Northwest looking for information about their ancestors.19 As one individual who successfully
21   traced his family history with the help of NARA Seattle staff explained, “[i]t’s all there on paper,
22   so you can literally recreate a picture of the village and the family tree through these
23   documents.”20
24
              18
25               https://www.archives.gov/seattle/finding-aids/chinese-exclusion-act.
              19
                 https://www.kuow.org/stories/first-panic-then-a-battle-to-keep-the-national-archives-in-seattle.
              20
                 https://iexaminer.org/concerns-raised-about-closure-of-national-archives-in-seattle-which-contains-
26   chinese-exclusion-act-records/.


       COMPLAINT                                                49                 ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
                                                                                         800 5th Avenue, Suite 2000
                                                                                          Seattle, WA 98104-3188
                                                                                               (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 50 of 87




 1           87.      To help facilitate access to these records, there is a dedicated staff of local
 2   volunteers at the Seattle facility working to index the Chinese Exclusion Act case files.21 The
 3   hard work of these NARA Seattle volunteers was profiled in a 2018 Seattle Times video, which
 4   highlights their efforts in making these files more readily accessible to the public.22
 5

 6

 7

 8
                                                              Photograph from the Chinese Exclusion Act
 9                                                            case file of Soong May Ling (National Archives
                                                              at Seattle, RS Case File 1483). As an adult,
10                                                            Soong May Ling, also known as Madame
                                                              Chiang Kai Shek, played a role in the repeal of
11                                                            the Chinese Exclusion Act.
12

13

14

15                    c.       Japanese Internment Records
16           88.      The closure of the facility will also have a significant impact on the local Japanese
17   American community. In 1940, there were over 14,000 Japanese and Japanese Americans living
18   in Washington State, comprising 11.5% of the population, according to the U.S. Census.23 As
19   discussed above, the land on which the Seattle facility resides was once a farm operated by
20   Japanese Americans, the Uyeji family, for several decades prior to the Second World War. After
21   the Uyeji family were removed from their home and interned, their land was never returned to
22   them; in 1944, it was condemned by the U.S. Navy in order to build a warehouse. The connection
23

24           21
                 https://www.archives.gov/seattle/volunteer#profiles.
             22
25               https://www.seattletimes.com/video/5978784223001/its-like-reading-someones-life-seattles-chinese-
     exclusion-act-files.
              23
                 https://www2.census.gov/library/publications/decennial/1940/population-nonwhite/population-
26   nonwhite.pdf.


       COMPLAINT                                               50                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
                                                                                       800 5th Avenue, Suite 2000
                                                                                        Seattle, WA 98104-3188
                                                                                             (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 51 of 87




 1   between the land on which Seattle facility resides and the records it holds further underscores
 2   the profound regional importance of the National Archives at Seattle.
 3           89.      Since 1963, the warehouse has been a NARA facility, and it currently houses
 4   records about the internment of Japanese Americans in the 1940s. For instance, the Seattle
 5   facility holds records and case files of the United States district and bankruptcy courts in the
 6   Pacific Northwest region, including those involving individuals of Japanese descent during
 7   World War II. This collection includes also records of criminal cases against Japanese
 8   Americans for curfew violations or failure to register for the Selective Training and Service Act.
 9           90.      If the closure of the facility proceeds, these records will be transferred to facilities
10   in Kansas City and Riverside. According to local archivist organizations like Densho, which
11   preserve and share the history of the World War II incarceration of Japanese Americans,
12   physically moving these archives would impede a local family’s research into their roots and
13   genealogy.24 These records are particularly relevant to families whom the federal government
14   forcibly removed from the Pacific Northwest, and those seeking to fully understand the impact
15   of internment.
16   B.      Statutory Background
17           91.      The Federal Assets Sale and Transfer Act of 2016 (FASTA), Pub. L. 114‐287, as
18   amended, establishes a process for selling federal real property on an expedited basis. It was
19   enacted on December 16, 2016. It created an independent reform Board, the PBRB, and a process
20   for the PBRB to make recommendations for property disposals, consolidations, lease reductions,
21   cost containment, and “other efficiencies” across the Federal Government.
22           92.      FASTA establishes a multi-step process for ensuring the PBRB has the decision
23   making framework and data necessary to make its recommendations before it begins its work.
24

25
             24
               https://iexaminer.org/concerns-raised-about-closure-of-national-archives-in-seattle-which-contains-
26   chinese-exclusion-act-records/.


       COMPLAINT                                               51                 ATTORNEY GENERAL OF WASHINGTON
                                                                                       Complex Litigation Division
                                                                                        800 5th Avenue, Suite 2000
                                                                                         Seattle, WA 98104-3188
                                                                                              (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 52 of 87




 1          93.        Section 3 of FASTA excludes certain types of property from its definition of the
 2   “Federal civilian real property” and “civilian real property” that are eligible for sale under
 3   FASTA. One such exclusion is for “[p]roperties used in connection with Federal programs for
 4   agricultural, recreational, or conservation purposes, including research in connection with the
 5   programs.” Section 3(5)(B)(viii).
 6          94.        Section 11 of FASTA provides: “Not later than 120 days after the date of
 7   enactment of this Act, and not later than 120 days after the first day of each fiscal year thereafter
 8   until the termination of the Board,”25 other federal agencies are required to submit “current data”
 9   (such as age and condition of the property and operating costs) and “recommendations” of
10   certain “excess” federal civilian real properties and operational efficiencies to the Administrator
11   and the Director of OMB. Section 11(a).
12          95.        Under Section 11(b), no later than 60 days after the submission deadline for such
13   agency information and recommendations, the Director of OMB “shall (A) review the agency
14   recommendations; (B) develop consistent standards and criteria against which the agency
15   recommendations will be reviewed; and (C) submit to the Board the recommendations developed
16   pursuant to paragraph (2),” which are to be developed “jointly” with the GSA Administrator.
17   Section 11(b)(1)–(2).
18          96.        Section 11(b)(3) further directs that in developing these standards, the Director
19   of OMB, in consultation with the GSA Administrator, “shall incorporate the following factors:
20                 (A) The extent to which the civilian real property could be sold (including property
21                       that is no longer meeting the needs of the Government), redeveloped, outleased,
22                       or otherwise used to produce the highest and best value and return for the
23                       taxpayer.
24

25

26          25
                 Section 10 of FASTA provides that the PBRB “shall cease operations and terminate” in 2022.


       COMPLAINT                                               52                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
                                                                                       800 5th Avenue, Suite 2000
                                                                                        Seattle, WA 98104-3188
                                                                                             (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 53 of 87




 1                (B) The extent to which the operating and maintenance costs are reduced through
 2                       consolidating, co-locating, and reconfiguring space, and through realizing other
 3                       operational efficiencies.
 4                (C) The extent to which the utilization rate is being maximized and is consistent
 5                       with non-governmental industry standards for the given function or operation.
 6                (D) The extent and timing of potential costs and savings, including the number of
 7                       years, beginning with the date of completion of the proposed recommendation.
 8                (E) The extent to which reliance on leasing for long-term space needs is reduced.
 9                (F)    The extent to which a civilian real property aligns with the current mission of
10                       the Federal agency.
11                (G) The extent to which there are opportunities to consolidate similar operations
12                       across multiple agencies or within agencies.
13                (H) The economic impact on existing communities in the vicinity of the civilian
14                       real property.
15                (I)    The extent to which energy consumption is reduced.
16                (J)    The extent to which public access to agency services is maintained or
17                       enhanced.”
18          97.         Additionally, Section 11(c) mandates that these standards “shall incorporate and
19   apply clear standard utilization rates to the extent that such standard rates increase efficiency and
20   provide performance data.” The utilization rates “shall be consistent throughout each applicable
21   category of space and with nongovernment space utilization rates.” Id.
22          98.         Section 11(d) provides that, after developing these standards and incorporating
23   the relevant utilization rates, the Director of OMB “shall submit the standards, criteria, and
24   recommendations developed pursuant to subsection (b) to the [PBRB] with all supporting
25   information, data, analyses, and documentation.” Section 11(d)(1). FASTA also directs that the
26   “standards, criteria, and recommendations developed pursuant to subsection (b) shall be


       COMPLAINT                                          53              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 54 of 87




 1   published in the Federal Register” and transmitted to certain congressional committees and to
 2   the Comptroller General of the United States. Section 11(d)(2).
 3          99.     Section 12 of FASTA sets forth the duties of the PBRB, and directs the PBRB to
 4   “identify opportunities for the Government to reduce significantly its inventory of civilian real
 5   property and reduce costs to the Government.” Section 12(a).
 6          100.    The PBRB was initially charged with identifying “not fewer than five Federal
 7   civilian real properties that are not on the list of surplus or excess as of [180 days after Board
 8   members are appointed] with a total fair market value of not less than $500,000,000 and not
 9   more than $750,000,000” (“High Value Assets”). Section 12(b)(1)(A).
10          101.    Section 12(b) directs the PBRB to identify the High Value Asset properties “not
11   later than 180 days after Board members are appointed[.]” Section 12(b)(1). In identifying the
12   High Value Assets, the PBRB is instructed that it “shall consider the factors listed in section
13   11(b)(3).” Section 12(b)(3).
14          102.    The PBRB must then transmit the list of High Value Assets to the Director of
15   OMB and to Congress as “Board recommendations,” which are subject to the approval process
16   in Section 13 of FASTA. Section 12(b)(1)(B).
17          103.    Under Section 12(b)(5): “Not later than 60 days after approval of Board
18   recommendations” any “Federal agencies with custody, control, or administrative jurisdiction
19   over the identified properties shall submit a Report of Excess to the General Services
20   Administration.”
21          104.    Section 12(c) directs the PBRB that it “shall perform an independent analysis of
22   the inventory of Federal civilian real property and the recommendations submitted pursuant to
23   section 11.” Section 12(c).
24          105.    Section 12(d) permits the PBRB to “receive and consider proposals, information,
25   and other data submitted by State and local officials and the private sector,” and requires the
26


       COMPLAINT                                        54              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 55 of 87




 1   Board to “consult with State and local officials on information, proposals, and other data that the
 2   officials submit to the Board.” Section 12(d)(1)(2).
 3          106.    Section 12(f) directs that the PBRB “shall conduct public hearings” and that “all
 4   testimony at such a hearing shall be presented under oath.”
 5          107.    Section 13 provides that within 30 days after receiving the PBRB’s
 6   recommendations, the Director of OMB shall “conduct a review” and transmit to the PBRB and
 7   Congress a report approving or disapproving of the recommendations. Section 13(a)–(b). If the
 8   Director does not transmit to Congress an “approval and certification” within this timeframe, the
 9   PBRB’s multiple-round identification process under Section 12 begins anew. Section 13(d).
10          108.    Should the Director of OMB transmit the recommendations to Congress, Federal
11   agencies must “immediately begin preparations to carry out the Board’s recommendations”
12   within 60 days, and “initiate all activities necessary” to do so within two years. Section 14(a)(1).
13   All recommended actions are to be completed within six years. Section 14(a)(2). However, when
14   acting on a recommendation of the PBRB, the Act obligates federal agencies to “continue to act
15   within the Federal agency’s existing legal authorities.” Section 14(c)(1)(A).
16   C.     Federal Tribal Consultation Policies
17          109.    In its dealings with tribal governments and tribal citizens, the federal government
18   is charged with “moral obligations of the highest responsibility and trust” and should be “judged
19   by the most exacting fiduciary standard.” Seminole Nation v. United States, 316 U.S. 286, 296
20   (1942). One of the United States’ responsibilities to tribal governments is to meaningfully
21   consult with them prior to taking action or making decisions of tribal implication.
22          110.    Executive Order 13175 on Consultation and Coordination with Indian Tribal
23   Governments directed the “establish[ment] [of] regular and meaningful consultation and
24   collaboration with tribal officials in the development of Federal policies that have tribal
25   implications,” to, among other things, “strengthen the United States government-to-government
26


       COMPLAINT                                         55              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 56 of 87




 1   relationships with Indian tribes.”26 Defendant Vought and PBRB, GSA, and NARA must consult
 2   not only with tribal governments pursuant to Executive Order 13175; according to P.L. 108-99,
 3   they must also “consult with Alaska Native corporations on the same basis as Indian tribes under
 4   Executive Order No. 13175.”27
 5           111.     On November 5, 2009, President Barack Obama issued a Tribal Consultation
 6   Memorandum For the Heads of Executive Departments and Agencies affirming that “executive
 7   departments and agencies . . . are charged with engaging in regular and meaningful
 8   consultation and collaboration with tribal officials in the development of Federal policies that
 9   have tribal implications, and are responsible for strengthening the government-to-government
10   relationship between the United States and Indian tribes.”28 The Memorandum acknowledges:
11   “History has shown that failure to include the voices of tribal officials in formulating policy
12   affecting their communities has all too often led to undesirable and, at times, devastating and
13   tragic results.” Therefore, President Barack Obama directed each federal agency to submit to
14   Defendant OMB’s Director “a detailed plan of actions the agency will take to implement the
15   policies and directives of Executive Order 13175.”
16           112.     According to Defendant OMB, Executive Order 13175 and President Obama’s
17   November 5, 2009, Tribal Consultation Memorandum binds “all Federal agencies,” including
18   Defendants PBRB, OMB, GSA, and NARA. Defendant GSA’s Policy Toward Native American
19   and Alaskan Tribes, for example, pledges that “GSA will consult, to the greatest extent
20   practicable and to the extent permitted by law, with tribal governments prior to taking action or
21   formulating policies that will significantly or uniquely affect those particular tribal governments
22   or their tribal trust resources.”
23
             26
24                https://www.federalregister.gov/documents/2000/11/09/00-29003/consultation-and-coordination-with-
     indian-tribal-governments
               27
25                Pub. L. 108-199, Div. H, § 161, 118 Stat. 452 (Jan. 23, 2004), as amended Pub. L. 108-447, Div. H,
     Title V, § 518, 118 Stat. 3267 (Dec. 8, 2004).
               28
                  https://obamawhitehouse.archives.gov/the-press-office/memorandum-tribal-consultation-signed-
26   president


       COMPLAINT                                               56                ATTORNEY GENERAL OF WASHINGTON
                                                                                      Complex Litigation Division
                                                                                       800 5th Avenue, Suite 2000
                                                                                        Seattle, WA 98104-3188
                                                                                             (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 57 of 87




 1          113.       Defendant GSA likewise acknowledges the importance of “Tribal Consultation”
 2   on its website, recognizing that “[t]he United States has a unique legal and political relationship
 3   with Indian tribes and a special relationship with Alaska Native entities as provided in the
 4   Constitution of the United States, treaties, and federal statutes.”29 Nevertheless, neither GSA nor
 5   any other Defendant contacted any of the Plaintiff Pacific Northwest tribal governments and
 6   Alaska Native corporations in connection with the sale of the National Archives at Seattle before
 7   the decision to sell that facility was made and approved.
 8          114.       On January 23, 2020, Chairman Sullivan of Plaintiff Port Gamble S’Klallam
 9   Tribe wrote to Defendant Vought to express opposition to the decision to sell the National
10   Archives at Seattle:
11
            The Sand Point Center is very important to the 272 federally-recognized tribes in
12          the Pacific Northwest (Washington, Oregon and Idaho) and Alaska. Ours is
            merely one of them . . . . [O]ur Tribe relies upon the Sand Point Center for access
13          to critical historical documents. Among many important historical materials
            housed at Sand Point are the original copies of correspondence between Governor
14          Stevens, Indian agents, and Tribal leaders during treaty negotiations in the mid-
            19th Century, as well as original drafts of the treaties themselves. The facility also
15
            houses critical and hard-to-reproduce historical information related to the area
16          tribes.

17          If the Sand Point Center is closed, all of its archival materials will need to be
            moved. We understand the records will be sent all the way to Kansas City,
18          Missouri and other archived materials will be sent to Riverside, California.
19          Obviously, such new locations will make it much harder for our Tribe and those
            in the Pacific Northwest and Alaska to access these historically important and
20          culturally significant archived records and materials. A sale of the Sand Point
            Center will undoubtedly have an impact on tribes. In fact, it will be a profound,
21          negative and irreparable impact. Yet the Public Buildings Reform Board, the
            National Archives and Records Administration, the Office of Management and
22          Budget, nor any other federal agency has engaged in government-to-government
23          consultation as required by Executive Order 13175. Worse, the federal agencies
            did not even alert Tribes about the proposed sale. We learned about it through a
24          news source.

25

26          29
                 GSA, Tribal Consultation, https://www.gsa.gov/node/79654.


       COMPLAINT                                              57             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Complex Litigation Division
                                                                                   800 5th Avenue, Suite 2000
                                                                                    Seattle, WA 98104-3188
                                                                                         (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 58 of 87




 1            115.   On January 24, 2020, Chairman Ron Allen of Plaintiff Jamestown S’Klallam
 2   Tribe also wrote Defendant Vought, “urgently requesting that the sale and transfer of the Sand
 3   Point Archive must be slowed down, carefully analyzed, and ultimately reconsidered and
 4   reversed.” Chairman Allen continued:
 5
              Under the FASTA process, the OMB must make its decision to approve or deny
 6            the sale within days. If OMB gives the green light, the sale process then gets fast-
              tracked under FASTA’s guidelines. Doing so without having consulted with the
 7            area Tribes is improper and the process should and must be halted and analyzed
              correctly.
 8
              The recommendation for sale is on a fast track under FASTA’s expedited
 9
              timelines. The impacts from the transfer of the archived materials, which
10            represent the archived history and information on the 272 Federally recognized
              Tribes in the Pacific Northwest and Alaska, will be profound and irreparable. And
11            yet, this decision has been made without following the government-to-
              government consultation requirements of Executive Order 13175. *** [N]owhere
12            during this process were the area’s Tribes consulted as required under Section
13            5(a) of E.O. 13175, despite the clear “Tribal implications” of this move.

14            116.   On February 11, 2020, after the decision to sell the National Archives at Seattle

15   was made and approved, NARA officials conducted a meeting with a few tribal officials at that

16   facility. No more than forty people were allowed to attend the meeting and only three tribal

17   representatives were permitted to address NARA officials with concerns about the decision to

18   sell National Archives facility in Sand Point. NARA officials gave only three business days’

19   notice of the meeting. No federal officials with policymaking authority attended the meeting.

20   Officials and representatives for Plaintiffs Port Gamble S’Klallam, Samish, and Siletz Tribes,

21   advised NARA officials the meeting was not a consultation as contemplated by Executive Order

22   13175.

23            117.   Defendants have never consulted with any affected tribal governments, including

24   Plaintiffs Confederated Tribes of the Chehalis Reservation, Confederated Tribes of Coos, Lower

25   Umpqua and Siuslaw Indians, Cow Creek Band of Umpqua Tribe of Indians, Doyon, Ltd., Hoh

26   Indian Tribe, Jamestown S’Klallam Tribe, Kalispel Tribe of Indians, The Klamath Tribes,


       COMPLAINT                                          58              ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 59 of 87




 1   Muckleshoot Indian Tribe, Port Gamble S’Klallam Tribe, Puyallup Tribe of Indians, Quileute
 2   Tribe of the Quileute Reservation, Quinault Indian Nation, Samish Indian Nation, Confederated
 3   Tribes of Siletz Indians, Skokomish Indian Tribe, Squaxin Island Tribe, Suquamish Tribe,
 4   Swinomish Indian Tribal Community, Tanana Chiefs Conference, Central Council of the Tlingit
 5   & Haida Indian Tribes of Alaska, and Confederated Tribes and Bands of the Yakama Nation
 6   regarding the sale of the National Archives at Seattle.
 7           118.       These Plaintiffs, based on Executive Order 13175 and the Obama Tribal
 8   Consultation Memorandum, as well as on experience and observation of agency consultation
 9   practices prior to and since the adoption of those authorities, believe that one or more of
10   Defendants PBRB, OMB, GSA, and NARA may have adopted an internal policy requiring tribal
11   consultation that governs these circumstances, and further believe that the evidentiary support
12   for the existence and applicability of such federal internal tribal consultation policies could likely
13   be developed after a reasonable opportunity for further investigation or discovery.
14   D.      The National Archives at Seattle Is Exempt from Sale under FASTA
15           119.       “Properties used in connection with Federal programs for agricultural,
16   recreational, or conservation purposes, including research in connection with the programs,” are
17   exempt from sale under FASTA. Section 3(5)(B)(viii).
18           120.       The National Archives at Seattle falls within the Section 3(5)(B)(viii) exemption.
19           121.       The National Archives at Seattle is used for “research in connection with” a
20   variety of “Federal programs for agricultural, recreational, or conservation purposes.” For
21   example, research at the National Archives at Seattle is frequently undertaken in conjunction
22   with nominations to the National Park Service’s National Register of Historic Places, which is
23   “part of a national program to coordinate and support public and private efforts to identify,
24   evaluate, and protect America’s historic and archeological resources.”30 Seattle Archives
25   research is also used to develop signage and educational materials for national parks, trails, and
26           30
                  National Register of Historic Places, https://www.nps.gov/subjects/nationalregister/index.htm.


       COMPLAINT                                                  59                 ATTORNEY GENERAL OF WASHINGTON
                                                                                          Complex Litigation Division
                                                                                           800 5th Avenue, Suite 2000
                                                                                            Seattle, WA 98104-3188
                                                                                                 (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 60 of 87




 1   conservation areas. And tribal governments and Alaska Native corporations frequently consult
 2   the National Archives at Seattle for research used to vindicate rights that are established or
 3   protected by ecological conservation, agricultural, and recreational programs of the Federal
 4   government, and to implement federally funded programs under the Indian Self Determination
 5   and Education Assistance Act, among other statutes.
 6          122.    Research at the National Archives at Seattle also is frequently required for both
 7   the federal government, tribal governments, and others to comply with numerous federal laws
 8   for conservation, including the National Historic Preservation Act, 54 U.S.C. § 306102 et seq.
 9   (NHPA).
10          123.    The NHPA requires that each federal agency establish a “preservation program”
11   for the protection of historic property. The National Park Service has established a Tribal
12   Preservation Program to “assist Indian tribes in preserving their historic properties and cultural
13   traditions through the designation of Tribal Historic Preservation Offices (THPO) and through
14   annual grant funding programs.”31 The grant funding programs for historic preservation include
15   Tribal Historic Preservation grants to assist tribes in complying with the National Historic
16   Preservation Act,32 Tribal Heritage Grants to assist tribal governments with cultural and historic
17   preservation projects,33 and numerous other federal preservation grant programs administered
18   by the National Park Service’s State, Tribal, Local, & Grants Division.34
19          124.    The NHPA requires the federal government agencies to identify whether a federal
20   action “has the potential to cause effects on historic properties,” including “possible historic
21   properties not yet identified” and sites that “may possess religious and cultural significance” to
22   tribal governments. See 36 C.F.R. §§ 800.3.4. If the federal action has such potential, the NHPA
23   obligates the federal agency to consult with the appropriate State Historic Preservation Officer
24
            31
25             https://www.nps.gov/thpo/index.html.
            32
               https://www.nps.gov/thpo/grants/index.html.
            33
               https://www.nps.gov/thpo/tribal-heritage/index.html.
26          34
               See generally https://www.nps.gov/orgs/1623/index.htm.


       COMPLAINT                                            60          ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 61 of 87




 1   and/or Tribal Historic Preservation Officer, involve the public and other consulting parties, and
 2   determine how to resolve potential adverse effects. See 36 C.F.R. §§ 800.3.6. To comply with
 3   the NHPA and related federal agency preservation programs and federal preservation grants, the
 4   federal government, tribal governments, and states regularly consult archival records to identify
 5   the significance of the site at issue and the potential stakeholders who must be consulted.
 6          125.    The federal government also delegates its conservation, agricultural, and
 7   recreational related research duties to tribal governments and Alaska Native corporations under
 8   the Indian Self-Determination and Education Assistance Act, Pub. L. 93-638 (ISDEAA). Under
 9   “638” or self-governance funding agreements, tribal governments and Alaska Native
10   corporations assume responsibility for implementation of federal programs, for example, to
11   conserve natural and cultural resources. For example, Plaintiff Port Gamble S’Klallam Tribe has
12   assumed federal program and research responsibilities to mitigate the environmental effects of
13   climate change and conserve forestry and fish and game habitat on and around the Kitsap and
14   Olympic Peninsulas:
15          Since at least 2015, the Tribe has received federal Cooperative Landscape
            Conservation—Climate Adaption funding from the Interior Department as part
16          of our self-governance funding agreement . . . . The Tribe has used those federal
            program dollars to conduct a climate change impact assessment within our usual
17          and accustomed Treaty fishing areas. In particular, the Tribe has researched on
            behalf of the United States the causes of high temperatures and low oxygen levels
18          in Western Washington rivers and streams that threaten salmon
            species . . . . Through the Northwest Indian Fisheries Commission, the Tribe has
19          received additional monies from the Interior Department under a 2018 contract
            for “Modeling Elk Response to Ecological Changes in Warming
20          Climate.” . . . Most recently, the Tribe received federal program dollars to
            research and study the risk to tribal shellfish resources from accelerating bluff
21          erosion . . . Tribal Natural Resources Department staff have also used records
            obtained by the Tribe from the National Archives at Seattle in connection with all
22          of these federal climate change-related conservation program and research
            efforts.
23
            For many years, the Tribe has also received self-governance funding from the
24          Interior Department for forestry management on the Kitsap and Olympic
            Peninsulas . . . . With federal [Timber, Fish and Wildlife] dollars, Tribal Natural
25          Resources Department staff research and study impacts to wetlands and salmon
            streams caused by certain logging projects on the Kitsap and Olympic Peninsulas.
26          Tribal Natural Resources Department staff have also used records obtained by the

       COMPLAINT                                        61              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 62 of 87




 1          Tribe from the National Archives at Seattle in connection with such federal
            forestry and habitat conservation efforts.
 2

 3   Jeromy Sullivan, Tribal Chairman of the Port Gamble S’Klallam Tribe.

 4          126.    In addition, NARA has its own programs for conserving archival documents

 5   including those housed at the Seattle Archives Facility. NARA’s Conservation Division is

 6   generally responsible for document conservation.35 NARA also has a unit known as the

 7   “Document Conservation Laboratory” or “Conservation Lab.” According to NARA’s website,

 8   the Conservation Lab “is responsible for conservation activities which contribute to the

 9   prolonged usable life of records in their original format. Among other activities, the

10   Conservation Lab “repairs and stabilizes textual records (un-bound papers, bound volumes, and

11   cartographic items) and photographic images among the holdings of [NARA] and provides

12   custom housings for these records as needed.”36

13          127.    NARA’s website defines “Conservation” as follows: “Conservation attempts to

14   preserve records in their original format. Conservators examine records and assess their

15   condition and the materials which comprise them. Conservators then recommend remedial

16   treatments to arrest deterioration to improve condition. As they perform the recommended

17   treatments, conservators carefully document the condition of the record as well as the procedures

18   performed and materials used.”37

19          128.    NARA also conducts conservation-related activities as to documents housed at

20   the National Archives at Seattle.

21          129.    In addition, the National Archives at Seattle is used for “research in connection

22   with” NARA’s conservation-related activities, because its conserved records are available to and

23   used by researchers, historians, genealogists, tribes, and others.

24

25          35
               https://www.archives.gov/preservation/preservation/conservation-division.
            36
               https://www.archives.gov/open/plain-writing/examples/preservation-programs-before.html.
26          37
               Id.


       COMPLAINT                                            62                ATTORNEY GENERAL OF WASHINGTON
                                                                                   Complex Litigation Division
                                                                                    800 5th Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 63 of 87




 1   E.      Defendants Failed to Comply with FASTA’s Procedural Requirements
 2           130.     Despite FASTA’s passage in 2016, a quorum of five PBRB members were not

 3   sworn in until May 2019.

 4           131.     As the PBRB publicly acknowledged in its High Value Assets Report to OMB, it

 5   “encountered significant challenges as it developed the [High Value Asset] disposal

 6   recommendations” required by FASTA.38 Specifically, FASTA required the PBRB, not later

 7   than 180 days after a quorum of members was appointed, to identify for disposal not fewer than

 8   five Federal civilian real properties, that were not on the list of surplus or excess, with a total fair

 9   market of not less than $500 million and not more than $750 million, and transmit the list of

10   properties to the Director of OMB as Board recommendations. FASTA, Section 12(b)(1).

11   According to the agency, “FASTA’s aggressive timeframe forced the PBRB to focus on

12   properties already for sale and unneeded vacant land that can be sold quickly.”39

13           132.     In addition to challenges caused by FASTA’s accelerated statutory timeframe,

14   the PBRB faced additional “formidable” challenges “due to the procedure and time required to

15   qualify the PBRB as an independent agency.”40 As a result, “PBRB members did not have

16   Government ID’s for over 2 months after being sworn in, and the PBRB had no staff for the first

17   4 months, leaving substantial work to be accomplished in just 8 weeks.”41

18           133.     On October 31, 2019, approximately five months after a quorum of the Board

19   was established, the PBRB notified OMB that it was submitting its first set of recommendations

20   pursuant to Section 11 of FASTA. The PBRB included with its three-page letter a one-page list

21   of fourteen High Value Asset properties that it recommended for disposal. One of those

22

23           38
                 High Value Assets Report: Key Findings and Recommendations Pursuant to the Federal Asset Sales and
24   Transfer Act of 2016 (hereinafter, the “PBRB High Value Assets Report”), at 12, available at
     https://www.pbrb.gov/assets/uploads/20191227%20High%20Value%20Assets%20Report%20as%20Required%2
25   0by%20FASTA.pdf.
              39
                 Id.
              40
                 Id. at 12.
26            41
                 Id.


       COMPLAINT                                              63                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Complex Litigation Division
                                                                                      800 5th Avenue, Suite 2000
                                                                                       Seattle, WA 98104-3188
                                                                                            (206) 464-7744
                     Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 64 of 87




 1   properties was the National Archives at Seattle. The only information contained on the list was
 2   the name, location, and custodial agency of each property.
 3              134.       On November 27, 2019, OMB notified the PBRB that it disapproved of the
 4   recommendations due to a lack of supporting information or financial execution plan. OMB gave
 5   the PBRB 30 days to resubmit its recommendations.
 6              135.       On December 27, 2019, the PBRB submitted a revised list of twelve High Value
 7   Asset properties to OMB, and this time included a “High Value Assets Report” that included the
 8   purported bases for its designation of the twelve properties, including the National Archives at
 9   Seattle.
10              136.       On January 24, 2020, OMB summarily accepted the PBRB’s recommendations.
11              137.       Throughout this process, OMB did not satisfy even its most basic statutory
12   obligations under Sections 11(b) through 11(d) of FASTA, including the requirement that it work
13   with the GSA Administrator to develop, submit, and publish “consistent standards and criteria
14   against which the agency recommendations will be reviewed” as well as “recommendations” to
15   the PBRB based on those standards and criteria.
16              138.       Upon information and belief, OMB did not develop, and has never developed,
17   the standards, criteria, and recommendations required by Section 11(b) of FASTA. As the PBRB
18   explained in its High Value Assets Report: “Unfortunately, the PBRB did not benefit from the
19   Section 11 FASTA directive that OMB, in consultation with GSA, develop standards and criteria
20   to use in evaluating agency submissions and making recommendations to the PBRB. To the best
21   of PBRB’s knowledge, the standards and criteria were never developed.”42 In its discussion of
22   “OMB Engagement” in its Report, the PBRB further explained that “defined standards, criteria,
23   and recommendations would have significantly reduced the PBRB’s challenges.”43
24

25
                42
                     PBRB High Value Assets Report at 10.
26              43
                     Id. at 12.


       COMPLAINT                                            64            ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 65 of 87




 1          139.       By failing to develop these statutorily-required standards, criteria, and
 2   recommendations, OMB also failed to comply with numerous other statutory requirements,
 3   including: “submit[ting] the standards, criteria, and recommendations developed pursuant to
 4   [Section 11] subsection (b) to the Board with all supporting information, data, analyses, and
 5   documentation”; publishing its “standards, criteria, and recommendations” in the Federal
 6   Register; and transmitting its standards, criteria, and recommendations to the Committee on
 7   Transportation and Infrastructure of the House of Representatives, the Committee on Oversight
 8   and Government Reform of the House of Representatives, the Committee on Homeland Security
 9   and Governmental Affairs of the Senate, the Committee on Environment and Public Works of
10   the Senate, the Committees on Appropriations of the House of Representatives and the Senate,
11   and the Comptroller General of the United States, as specified in FASTA. Section 11(d).
12          140.       OMB’s failure to develop the standards, criteria, and recommendations required
13   by Section 11(b) of FASTA is particularly difficult to understand given that President Trump
14   appointed all of the individuals to the PBRB and, therefore, controlled the statutory timetable on
15   which the PBRB had to identify and transmit to OMB a list of not fewer than five High Value
16   Assets for disposal with a fair market value between $500750 million. OMB could have
17   developed its standards, criteria, and recommendations prior to or immediately after the
18   President appointed a quorum of PBRB members, but failed to do so.
19          141.       According to the PBRB High Value Assets Report, agencies submitted their
20   recommendations of properties that could be sold or otherwise disposed of to the Director of
21   OMB and the GSA Administrator on December 7, 2018, and then submitted their
22   recommendations for leaseback opportunities on June 6, 2019.44 FASTA required the OMB
23   Director, in consultation with the GSA Administrator, to develop “consistent standards and
24   criteria against which the agency recommendations [were to] be reviewed,” and
25   recommendations based on those standards and criteria by “[n]ot later than 60 days” after those
26          44
                 PBRB High Value Assets Report at 7.


       COMPLAINT                                        65              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                   Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 66 of 87




 1   agency submission deadlines. OMB’s complete failure to satisfy Congress’s directive to
 2   promulgate these standards, criteria, and recommendations violated the law.
 3            142.     In addition, OMB’s failure to develop and publish its standards, criteria, and
 4   recommendations in the Federal Register and transmit them to the Committee on Transportation
 5   and Infrastructure of the House of Representatives, the Committee on Oversight and Government
 6   Reform of the House of Representatives, the Committee on Homeland Security and
 7   Governmental Affairs of the Senate, the Committee on Environment and Public Works of the
 8   Senate, the Committees on Appropriations of the House of Representatives and the Senate, and
 9   the Comptroller General of the United States, as required by FASTA, also lessened the ability
10   of both the public and Congress to oversee this important process.
11            143.     And because it never developed its own standards, criteria, and recommendations
12   as required by FASTA, OMB lacked the statutorily-prescribed factual basis upon which to
13   review and assess the PBRB’s recommendations.
14            144.     The PBRB High Value Assets Report candidly acknowledges that “defined
15   standards, criteria, and recommendations [from OMB] would have significantly reduced the
16   PBRB’s challenges.”45 The PBRB High Value Assets Report details other “challenges in
17   gathering the data needed to support decision making for complex real estate transactions,” and
18   specifically acknowledges “extraordinary issues with data gaps and data integrity” in the data
19   contained in the Federal Real Property Profile (FRPP),46 which it “relied heavily on” for its
20   decisionmaking.47 As one witness testified at a PBRB public meeting, the Board’s data suffered
21

22

23

24            46
                 The Federal Real Property Profile is the former government-wide inventory of information about the
25   nature, use and extent of the Federal government’s real property assets. It was developed in 2004 and housed within
     GSA.            https://www.gsa.gov/policy-regulations/policy/real-property-policy/asset-management/federal-real-
     property-profile-frpp/frpp-frequently-asked-questions.
26            47
                 Id.


       COMPLAINT                                                 66                ATTORNEY GENERAL OF WASHINGTON
                                                                                        Complex Litigation Division
                                                                                         800 5th Avenue, Suite 2000
                                                                                          Seattle, WA 98104-3188
                                                                                               (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 67 of 87




 1   from numerous and obvious problems, such as incorrectly showing a federal building was
 2   located “in the middle of an ocean.”48
 3   F.      Defendants Failed to Consult with Tribes and Other Stakeholders
 4           145.     The PBRB compounded its errors by failing to obtain public input from state,
 5   local, or tribal officials in the Pacific Northwest. No public hearings were held in Washington,
 6   Idaho, Oregon, or Alaska. And in the four public meetings that were held (two in the District of
 7   Columbia, one in Denver, Colorado, and one in Laguna Niguel, California), there was no public
 8   identification of and/or discussion of the facility housing the National Archives at Seattle being
 9   recommended for sale.49
10           146.     Moreover, by failing to consult with tribal officials prior to recommending the
11   facility housing the National Archives at Seattle for sale, the PBRB failed to account for the
12   agency tribal consultation policies that bind OMB, GSA, and NARA, and failed to consider the
13   tribal importance of the records housed there. In an October 2020 PBRB meeting, one of the
14   PBRB’s members conceded that tribal governments had not been consulted with respect to its
15   selection of properties, stating that “[w]ith respect to tribal entities, I guess, that hasn’t been
16   brought to our attention before that there was an interest there,” even while acknowledging “if
17   they are a stakeholder in a property, certainly we would want to consult with them.”50 By this
18

19

20           48
                 Transcript of PBRB Meeting held on June 17, 2019, at 107,
     https://www.pbrb.gov/assets/uploads/Public%20Meeting%20Transcript%20June%2017%202019%20(1).pdf.
21            49
                 See Transcript of PBRB Meeting held on June 17, 2019,
     https://www.pbrb.gov/assets/uploads/Public%20Meeting%20Transcript%20June%2017%202019%20(1).pdf;
22   Transcript of PBRB Meeting held on July 16, 2019,
     https://www.pbrb.gov/assets/uploads/PBRB%20Public%20Meeting%20July%2016%2C%20Agenda.pdf;
23   Transcript of PBRB Meeting held on July 24, 2019,
     https://www.pbrb.gov/assets/uploads/Public%20Meeting%20July%2024th%20Laguna%20Niguel%20Notes.pdf;
24   Transcript of PBRB Meeting held on July 25, 2019,
     https://www.pbrb.gov/assets/uploads/Notes%20Denver%20Public%20meeting%20July%2025th%202019%20(1).
25   pdf;
              50
                 Transcript of PBRB Meeting held on Oct. 1, 2020, at 23:8-24:10,
     https://www.pbrb.gov/assets/uploads/October%201%202020%20Public%20Meeting%20-
26   %20Agenda%20and%20Presentation.pdf.


          COMPLAINT                                     67              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 68 of 87




 1   time, the Federal Government had received extensive feedback from tribal governments and
 2   other stakeholders who expressed their opposition to the sale after learning of it in January 2020.
 3          147.    As a result, the decisions to recommend and approve the sale of the facility
 4   housing the National Archives at Seattle were made without the necessary consultation with
 5   tribal governments and Alaska Native corporations, who will be severely impacted by the closure
 6   of the National Archives at Seattle.
 7          148.    There also was no informed consideration of the significant negative impact that
 8   closure of the National Archives at Seattle will have on “public access to agency services[.]”
 9   Section 11(b)(3)(J).
10          149.    The legislative history of FASTA emphasizes, the “requirement to consider
11   whether public access to agency services is maintained or enhanced in the standards and criteria
12   the Board use to develop its recommendations,” and notes that “OMB is responsible for
13   developing th[ose] standards and criteria,” and that the requirement should “help prevent
14   unintended, negative consequences of transferring agency services.”51 Based upon the lack of
15   information solicited regarding the public’s use of the National Archives at Seattle facility, and
16   OMB’s failure to develop standards and criteria incorporating the issue of public access, the type
17   of “unintended, negative consequences” Congress sought to prevent have resulted here.
18          150.    These numerous multi-agency procedural and substantive failures render the
19   decision to sell the National Archives at Seattle contrary to FASTA and thus a legal nullity.
20   Defendants’ failure to consult with tribal governments and Alaska Native corporations also
21   violates federal and agency-specific policy requiring such consultation.
22          151.    In October 2020, the PBRB posted meeting minutes on its website which
23   disclosed that the PBRB, in consultation with GSA and OMB, had decided to bundle the National
24   Archives at Seattle with the other eleven High Value Asset properties, and would bring all 12
25          51
                  Committee Statement and Views, Purpose and Summary of H.R. 4465 (FASTA),
     https://www.congress.gov/114/crpt/hrpt578/CRPT-114hrpt578-pt2.pdf at 18 (discussing “Public access
26   consideration”).


       COMPLAINT                                        68              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                  Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 69 of 87




 1   properties to market “by early 2021,” rather than selling the properties individually over the
 2   course of the year as previously planned.52 PBRB officials claimed that the COVID-19
 3   pandemic’s effects on the commercial real estate market justified its new sales approach and
 4   timeline.53
 5           152.     Despite significant public interest in the planned closure and sale of the National
 6   Archives at Seattle, Defendants never reached out to interested stakeholders—in particular, to
 7   state and tribal officials—to notify them of Defendants’ plans to bring all twelve federal
 8   properties to market “by early 2021.”54
 9                                     V.       CLAIMS FOR RELIEF
10                                                  Count I
11                                 By All Plaintiffs against All Defendants
                     Violation of the Administrative Procedure Act, Section 706(2)—
12                 Agency Action in Excess of Statutory Authority and Contrary to Law

13           153.     Plaintiffs reallege and reincorporate by reference the allegations in each of the

14   preceding paragraphs.

15           154.     This Court must “hold unlawful and set aside agency action” that is, inter alia,

16   “not in accordance with law,” “in excess of statutory jurisdiction, authority, or limitations,” or

17   “without observance of procedure required by law[.]” 5 U.S.C. § 706(2).

18           155.     As described above, FASTA applies only to the sale of “Federal civilian real

19   property” and “civilian real property.”

20           156.     Excluded from the definition of “[f]ederal civilian real property” and “civilian

21   real property” are “[p]roperties used in connection with Federal programs for agricultural,

22   recreational, or conservation purposes, including research in connection with the programs.”

23   FASTA, Section 3(5)(B)(viii).

24           52
               See PBRB website, “Updates,” https://www.pbrb.gov/; Materials and Transcript of PBRB Meeting held
25   on Oct. 1, 2020, https://www.pbrb.gov/assets/uploads/October%201%202020%20Public%20Meeting%20-
     %20Agenda%20and%20Presentation.pdf.
            53
               PBRB website, “Updates,” https://www.pbrb.gov/.
26          54
               Id.


       COMPLAINT                                            69                ATTORNEY GENERAL OF WASHINGTON
                                                                                   Complex Litigation Division
                                                                                    800 5th Avenue, Suite 2000
                                                                                     Seattle, WA 98104-3188
                                                                                          (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 70 of 87




 1          157.       The National Archives at Seattle is used for “research in connection with” a
 2   variety of “Federal programs for agricultural, recreational, or conservation purposes.” For
 3   example, research at the National Archives at Seattle is frequently undertaken in conjunction
 4   with nominations to the National Park Service’s National Register of Historic Places, which is
 5   “part of a national program to coordinate and support public and private efforts to identify,
 6   evaluate, and protect America’s historic and archeological resources.”55 Seattle Archives
 7   research is also used to develop signage and educational materials for national parks, trails, and
 8   conservation areas. And Pacific Northwest tribal governments and Alaska Native corporations
 9   frequently consult the National Archives at Seattle to vindicate rights that are established or
10   protected by ecological conservation, agricultural, and recreational programs of the Federal
11   government, and to implement federal programs using federal funds pursuant to statutes such as
12   the Indian Self Determination and Education Assistance Act.
13          158.       In addition, the National Archives at Seattle is a property used in connection with
14   NARA’s preservation programs for conservation of records because it houses records subject to
15   such conservation. Moreover, those conserved records are available to be used by researchers,
16   historians, tribes, and others, meaning the facility is also used for “research in connection with”
17   NARA’s conservation programs.
18          159.       Accordingly, the National Archives at Seattle is not a “Federal civilian real
19   property” eligible to be sold under FASTA.
20          160.       The actions taken by Defendants to nevertheless prepare for and effectuate the
21   sale of the National Archives at Seattle are in excess of statutory authority under FASTA, and
22   must be invalidated and set aside.
23          161.       Absent declaratory and injunctive relief vacating Defendants’ recommendation
24   to sell the National Archives at Seattle and/or prohibiting the sale from going into effect,
25

26          55
                 National Register of Historic Places, https://www.nps.gov/subjects/nationalregister/index.htm.


       COMPLAINT                                                 70                 ATTORNEY GENERAL OF WASHINGTON
                                                                                         Complex Litigation Division
                                                                                          800 5th Avenue, Suite 2000
                                                                                           Seattle, WA 98104-3188
                                                                                                (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 71 of 87




 1   Plaintiffs will be immediately, continuously, and irreparably harmed by Defendants’ illegal
 2   actions.
 3            162.    The Court should enjoin and vacate the agencies’ actions to prepare for and
 4   effectuate the sale of the National Archives at Seattle as contrary to law and ultra vires under 5
 5   U.S.C. § 706(2).
 6                                                Count II
 7                      By All Plaintiffs against GSA, OMB, Vought, and Murphy
                     Violation of the Administrative Procedure Act, Section 706(1)—
 8                   Agency Action Unlawfully Withheld or Unreasonably Delayed

 9            163.    Plaintiffs reallege and reincorporate by reference the allegations in each of the
10   preceding paragraphs.
11            164.    This Court must “compel agency action unlawfully withheld or unreasonably
12   delayed.” 5 U.S.C. § 706(1).
13            165.    Agency action may be unlawfully withheld or unreasonably delayed where, inter
14   alia, Congress has provided a timetable that the agency failed to meet; the delayed action is a
15   relatively high agency priority; or the delay prejudices the interests of stakeholders or the public.
16   See Telecommunications Research & Action Center v. F.C.C., 750 F.2d 70, 79–80 (D.C. Cir.
17   1984) (“TRAC”); Agua Caliente Tribe of Cupeno Indians of Pala Reservation v. Sweeney, 932
18   F.3d 1207, 1216 n.7 (9th Cir. 2019). The court need not “find any impropriety lurking behind
19   agency lassitude in order to hold that agency action is unreasonably delayed.” TRAC, 750 F.2d
20   at 80.
21            166.    Sections 11(b)–11(d) of FASTA require OMB, in consultation with GSA, to
22   provide the PBRB with certain standards, criteria, and recommendations, which must
23   incorporate, inter alia, standard utilization rates for the properties in question. This requirement
24   must be completed “not later than 60 days after” the deadline for other federal agencies to submit
25   their recommendations under Section 11(a). OMB’s standards, criteria, and recommendations,
26   along with “all supporting information, data, analyses, and documentation,” must be submitted


       COMPLAINT                                         71               ATTORNEY GENERAL OF WASHINGTON
                                                                               Complex Litigation Division
                                                                                800 5th Avenue, Suite 2000
                                                                                 Seattle, WA 98104-3188
                                                                                      (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 72 of 87




 1   to the PBRB, and “shall be published in the Federal Register” and transmitted to numerous
 2   congressional committees and the Comptroller General of the United States.
 3            167.   These requirements are a core function of FASTA, and ensure that public interests
 4   are adequately accounted for when deciding whether to sell federal property.
 5            168.   OMB, in consultation with GSA, had a discrete statutory duty to “develop
 6   consistent standards and criteria against which the agency recommendations will be reviewed,”
 7   and OMB and GSA had a discrete statutory duty to “jointly develop recommendations to the
 8   [PBRB] based on th[ose] standards and recommendations,” and lacked discretion to decline to
 9   do so.
10            169.   OMB also had a discrete statutory duty to submit the standards, criteria, and
11   recommendations required by Section 11 to the PBRB, along with all supporting information,
12   data, analyses, and documentation, and lacked discretion to decline to do so.
13            170.   In addition, OMB also had a discrete statutory duty to publish its standards,
14   criteria, and recommendations in the Federal Register and to transmit the same to certain
15   congressional committees specified by FASTA and to the Comptroller General of the United
16   States, and lacked discretion to decline to do so.
17            171.   OMB failed to complete any of its Section 11 obligations. As a result, the PBRB
18   undertook its analysis and made its recommendations without the standards, criteria, and/or
19   recommendations of OMB and GSA and without OMB’s supporting information, data, analyses,
20   or documentation. And because it never developed its own standards, criteria, and
21   recommendations, OMB lacked the statutorily-required standards against which to review the
22   PBRB’s recommendations.
23            172.   Despite this fundamentally flawed process, OMB nonetheless approved PBRB’s
24   recommendations under Section 13.
25            173.   OMB’s failure to develop its own standards, criteria, and recommendations as
26   required by Section 11 of FASTA; its failure to provide its standards, criteria, and


       COMPLAINT                                          72           ATTORNEY GENERAL OF WASHINGTON
                                                                            Complex Litigation Division
                                                                             800 5th Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7744
               Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 73 of 87




 1   recommendations along with its supporting information, data, analyses, and documentation to
 2   the PBRB; its failure to publish its standards, criteria, and recommendations in the Federal
 3   Register; and its failure to transmit the same to certain congressional committees specified by
 4   FASTA and to the Comptroller General of the United States, are agency actions unlawfully
 5   withheld or unreasonably delayed that should be compelled under 5 U.S.C. § 706(1).
 6          174.    The Court should grant declaratory relief and issue a writ of mandamus requiring
 7   OMB to perform its duties under FASTA prior to any sale of the National Archives at Seattle.
 8
                                                Count III
 9                              By All Plaintiffs against All Defendants
                  Violation of the Administrative Procedure Act, Section 706(2)—
10              Agency Action in Excess of Statutory Authority and Contrary to Law
11          175.    Plaintiffs reallege and reincorporate by reference the allegations in each of the
12   preceding paragraphs.
13          176.    This Court must “hold unlawful and set aside agency action” that is, inter alia,
14   “not in accordance with law,” “in excess of statutory jurisdiction, authority, or limitations,” or
15   “without observance of procedure required by law[.]” 5 U.S.C. § 706(2).
16          177.    As set forth above, FASTA establishes certain procedural requirements that must
17   be met during the process of making recommendations and decisions to sell federal property.
18   These procedural requirements were not met during the process that resulted in the
19   recommendation and decision to sell the National Archives at Seattle. OMB failed to develop
20   and transmit to the PBRB the standards, criteria, and recommendations required by Section 11
21   of FASTA, or to provide the agency with the supporting information, data, analyses, and
22   documentation. OMB also failed to publish its standards, criteria, and recommendations in the
23   Federal Register and to transmit the same to certain congressional committees specified by
24   FASTA and to the Comptroller General of the United States.
25

26


       COMPLAINT                                        73              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 74 of 87




 1            178.   As a result of these procedural violations, the subsequent actions taken by
 2   Defendants to prepare for and effectuate the sale of the National Archives at Seattle are void ab
 3   initio. They are in excess of statutory authority under FASTA, and must be invalidated and set
 4   aside.
 5            179.   Absent declaratory and injunctive relief vacating Defendants’ recommendation
 6   to sell the National Archives at Seattle and/or prohibiting the sale from going into effect,
 7   Plaintiffs will be immediately, continuously, and irreparably harmed by Defendants’ illegal
 8   actions.
 9            180.   The Court should enjoin and vacate the agencies’ actions to prepare for and
10   effectuate the sale of the National Archives at Seattle as contrary to law and ultra vires under 5
11   U.S.C. § 706(2).
12
                                              Count IV
13   By Plaintiffs Confederated Tribes of the Chehalis Reservation, Confederated Tribes of Coos,
     Lower Umpqua and Siuslaw Indians, Cow Creek Band of Umpqua Tribe of Indians, Doyon,
14   Ltd., Hoh Indian Tribe, Jamestown S’Klallam Tribe, Kalispel Tribe of Indians, The Klamath
     Tribes, Muckleshoot Indian Tribe, Port Gamble S’Klallam Tribe, Puyallup Tribe of Indians,
15   Quileute Tribe of the Quileute Reservation, Quinault Indian Nation, Samish Indian Nation,
        Confederated Tribes of Siletz Indians, Skokomish Indian Tribe, Squaxin Island Tribe,
16
         Suquamish Tribe, Swinomish Indian Tribal Community, Tanana Chiefs Conference,
17    Central Council of the Tlingit & Haida Indian Tribes of Alaska, and Confederated Tribes
                       and Bands of the Yakama Nation against All Defendants
18                 Violation of the Administrative Procedure Act, Section 706(2)—
                               Failure to Engage in Tribal Consultation
19

20            181.   Plaintiffs Confederated Tribes of the Chehalis Reservation, Confederated Tribes
21   of Coos, Lower Umpqua and Siuslaw Indians, Cow Creek Band of Umpqua Tribe of Indians,
22   Doyon, Ltd., Hoh Indian Tribe, Jamestown S’Klallam Tribe, Kalispel Tribe of Indians, The
23   Klamath Tribes, Muckleshoot Indian Tribe, Port Gamble S’Klallam Tribe, Puyallup Tribe of
24   Indians, Quileute Tribe of the Quileute Reservation, Quinault Indian Nation, Samish Indian
25   Nation, Confederated Tribes of Siletz Indians, Skokomish Indian Tribe, Squaxin Island Tribe,
26   Suquamish Tribe, Swinomish Indian Tribal Community, Tanana Chiefs Conference, Central


       COMPLAINT                                        74              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 75 of 87




 1   Council of the Tlingit & Haida Indian Tribes of Alaska, and Confederated Tribes and Bands of
 2   the Yakama Nation reallege and reincorporate by reference the allegations in each of the
 3   preceding paragraphs.
 4            182.   Under the Administrative Procedure Act, a reviewing court “shall . . . hold
 5   unlawful and set aside agency action” that is “arbitrary, capricious, an abuse of discretion, or
 6   otherwise not in accordance with law[.]” 5 U.S.C. § 706(2)(A).
 7            183.   An agency must comply with its own internal policies even if those policies are
 8   more rigorous than procedures required by the APA.
 9            184.   Where a federal agency has established a policy requiring prior consultation or
10   coordination with affected tribal governments, and therefore created a justified expectation that
11   each affected tribal government or Alaska Native corporation will receive a meaningful
12   opportunity to express its views before policy or decisions are made, that opportunity must be
13   given.
14            185.   Defendants failed to consult or coordinate with affected tribal governments and
15   Alaska Native corporations or fully comply with OMB, GSA, PBRB, and/or NARA tribal
16   consultation policies and other federal-tribal consultation law and policy prior to recommending
17   and authorizing the sale of the facility housing the National Archives at Seattle.
18            186.   Defendants’ agency actions are illegal, arbitrary, and capricious, and abuses of
19   discretion.
20            187.   Absent declaratory and injunctive relief vacating Defendants’ recommendation
21   to sell the National Archives at Seattle and/or prohibiting the sale from going into effect,
22   Plaintiffs Confederated Tribes of the Chehalis Reservation, Confederated Tribes of Coos, Lower
23   Umpqua and Siuslaw Indians, Cow Creek Band of Umpqua Tribe of Indians, Doyon, Ltd., Hoh
24   Indian Tribe, Jamestown S’Klallam Tribe, Kalispel Tribe of Indians, The Klamath Tribes,
25   Muckleshoot Indian Tribe, Port Gamble S’Klallam Tribe, Puyallup Tribe of Indians, Quileute
26   Tribe of the Quileute Reservation, Quinault Indian Nation, Samish Indian Nation, Confederated


       COMPLAINT                                        75              ATTORNEY GENERAL OF WASHINGTON
                                                                             Complex Litigation Division
                                                                              800 5th Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7744
                 Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 76 of 87




 1   Tribes of Siletz Indians, Skokomish Indian Tribe, Squaxin Island Tribe, Suquamish Tribe,
 2   Swinomish Indian Tribal Community, Tanana Chiefs Conference, Central Council of the Tlingit
 3   & Haida Indian Tribes of Alaska, and Confederated Tribes and Bands of the Yakama Nation
 4   will be immediately, continuously, and irreparably harmed by Defendants’ illegal actions.
 5          188.    The Court should enjoin and vacate the agencies’ actions to prepare for and
 6   effectuate the sale of the National Archives at Seattle under 5 U.S.C. § 706(2).
 7                                   VI.     PRAYER FOR RELIEF
 8          Wherefore, Plaintiffs pray that the Court:
 9          a.      Declare that OMB, Vought, PBRB, and Bodner have unlawfully withheld or
10   unreasonably delayed the performance of their mandatory duties under FASTA;
11          b.      Issue a writ of mandamus requiring OMB, Vought, PBRB, and Bodner to perform
12   their duties under FASTA prior to any sale of the National Archives at Seattle;
13          c.      Declare that the National Archives at Seattle is ineligible for selection under
14   FASTA and therefore, the actions of Defendants to prepare for and effectuate the sale of the
15   National Archives at Seattle are in excess of statutory authority and are ultra vires, and that such
16   actions are vacated and set aside;
17          d.      Declare that the actions of Defendants to prepare for and effectuate the sale of the
18   National Archives at Seattle are illegal, arbitrary, and capricious, and abuses of discretion for
19   want of consultation or coordination with affected tribal governments and Alaska Native
20   corporations and violate the agencies’ own tribal consultation policies, and that such actions are
21   vacated and set aside;
22          e.      Issue a preliminary and a permanent injunction prohibiting Defendants from
23   taking any further actions to effectuate the sale of the National Archives at Seattle;
24          f.      Award Plaintiffs their costs and reasonable attorneys’ fees; and
25          g.      Award such other and further relief as the interests of justice may require.
26


       COMPLAINT                                         76              ATTORNEY GENERAL OF WASHINGTON
                                                                              Complex Litigation Division
                                                                               800 5th Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 77 of 87




 1      DATED this 4th day of January 2021.
 2                                        ROBERT W. FERGUSON
                                          Attorney General of Washington
 3
                                          s/ Lauryn K. Fraas
 4                                        LAURYN K. FRAAS, WSBA No. 53238
 5                                        s/ Nathan K. Bays
                                          NATHAN K. BAYS, WSBA No. 43025
 6
                                          s/ Kristin Beneski
 7                                        KRISTIN BENESKI, WSBA No. 45478
 8                                        s/ Spencer Coates
                                          SPENCER COATES, WSBA No. 49683
 9                                        Assistant Attorneys General
                                          800 Fifth Avenue, Suite 2000
10                                        Seattle, WA 98104
                                          206.464.7744
11                                        lauryn.fraas@atg.wa.gov
                                          nathan.bays@atg.wa.gov
12                                        kristin.beneski@atg.wa.gov
                                          spencer.coates@atg.wa.gov
13                                            Attorneys for Plaintiff State of Washington
14
                                          ELLEN F. ROSENBLUM
15                                        Attorney General of Oregon
16                                        s/ Carla A. Scott
                                          CARLA A. SCOTT, WSBA No. 54725
17                                        Special Counsel to the Attorney General
                                          Oregon Department of Justice
18                                        1162 Court Street NE
                                          Salem, OR 97301-4096
19                                        503.378.6002
                                          kaylie.klein@doj.state.or.us
20                                            Attorney for Plaintiff State of Oregon
21

22                                        THE CONFEDERATED TRIBES OF THE
                                          CHEHALIS RESERVATION
23
                                          s/ Harold Chesnin
24                                        HAROLD CHESNIN, WSBA No. 398
                                          Office of Tribal Attorney
25                                        Confederated Tribes of the Chehalis Reservation
                                          420 Howanut Road
26                                        Oakville, WA 98568


     COMPLAINT                                77               ATTORNEY GENERAL OF WASHINGTON
                                                                    Complex Litigation Division
                                                                     800 5th Avenue, Suite 2000
                                                                      Seattle, WA 98104-3188
                                                                           (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 78 of 87




 1                                   360.529.7465
                                     pateus@aol.com
 2                                       Attorney for Plaintiff The Confederated Tribes
                                         of the Chehalis Reservation
 3

 4
                                     CONFEDERATED TRIBES OF COOS, LOWER
 5                                   UMPQUA AND SIUSLAW INDIANS, and
                                     SPOKANE TRIBE OF INDIANS
 6
                                     s/ Richard K. Eichstaedt
 7                                   RICHARD K. EICHSTAEDT, WSBA No.
                                     36487
 8
                                     s/ Scott Wheat
 9                                   SCOTT WHEAT, WSBA No. 25565
                                     Wheat Law Offices
10                                   25 West Main Avenue, Suite 320
                                     Spokane, WA 99201
11                                   509.209.2604
                                     rick@wheatlawoffices.com
12                                   scott@wheatlawoffices.com
                                         Attorneys for Plaintiffs Confederated Tribes
13                                       of Coos, Lower Umpqua and Siuslaw
                                         Indians, and Spokane Tribe of Indians
14

15
                                     COW CREEK BAND OF UMPQUA TRIBE OF
16                                   INDIANS

17                                   s/ Gabriel S. Galanda
                                     GABRIEL S. GALANDA, WSBA No. 30331
18
                                     s/ Anthony Broadman
19                                   ANTHONY S. BROADMAN, WSBA No. 39508

20                                   s/ Ryan D. Dreveskracht
                                     RYAN D. DREVESKRACHT, WSBA No. 42593
21                                   Galanda Broadman PLLC
                                     P.O. Box 15416
22                                   8606 35th Avenue NE, Suite L1
                                     Seattle, WA 98115
23                                   206.557.7509
                                     gabe@galandabroadman.com
24                                   anthony@galandabroadman.com
                                     ryan@galandabroadman.com
25                                       Attorneys for Plaintiff Cow Creek Band of
                                         Umpqua Tribe of Indians
26


     COMPLAINT                           78              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 79 of 87




 1                                   DOYON, LTD., TANANA CHIEFS
                                     CONFERENCE, and CENTRAL COUNCIL OF
 2                                   TLINGIT & HAIDA INDIAN TRIBES OF
                                     ALASKA
 3
                                     s/ Lloyd B. Miller
 4                                   LLOYD B. MILLER*
 5                                   s/ Richard D. Monkman
                                     RICHARD D. MONKMAN, WSBA No. 35481
 6                                   Sonosky, Chambers, Sachse, Miller &
                                     Monkman, LLP
 7                                   725 East Fireweed Lane, Suite 420
                                     Anchorage, AK 99503
 8                                   907.258.6377
                                     lloyd@sonosky.net
 9                                   rdm@sonosky.net
                                         Attorneys for Plaintiffs Doyon, Ltd., Tanana
10                                       Chiefs Conference, and Central Council of
                                         Tlingit & Haida Indian Tribes of Alaska
11
                                        *Application for pro hac vice admission
12                                      forthcoming
13
                                     DUWAMISH TRIBE
14
                                     s/ Bart J. Freedman
15                                   BART J FREEDMAN, WSBA No. 14187
16                                   s/ Benjamin A. Mayer
                                     BENJAMIN A. MAYER, WSBA No. 45700
17
                                     s/ Endre M. Szalay
18                                   ENDRE M SZALAY, WSBA No. 53898
19                                   s/ Natalie J. Reid ______
                                     NATALIE J. REID, WSBA No. 55745
20
                                     s/ Adam N. Tabor           ____
21                                   ADAM N. TABOR, WSBA No. 50912
22                                   s/ Theodore J. Angelis
                                     THEODORE J. ANGELIS, WSBA No. 30300
23                                   K&L Gates LLP
                                     925 Fourth Avenue, Suite 2900
24                                   Seattle, WA 98104
                                     206.370.7580
25                                   bart.freedman@klgates.com
                                     ben.mayer@klgates.com
26                                   endre.szalay@klgates.com


     COMPLAINT                           79              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 80 of 87




 1                                   natalie.reid@klgates.com
                                     adam.tabor@klgates.com
 2                                   theo.angelis@klgates.com
                                         Attorneys for the Duwamish Tribe
 3

 4                                   CONFEDERATED TRIBES OF THE GRAND
                                     RONDE COMMUNITY OF OREGON
 5
                                     s/ Nathan Alexander
 6                                   NATHAN ALEXANDER, WSBA No. 37040
                                     Dorsey & Whitney, LLP
 7                                   701 Fifth Avenue, Suite 6110
                                     Seattle, WA 98104-7043
 8                                   206.903.8791
                                     alexander.nathan@dorsey.com
 9                                       Attorney for Plaintiff Confederated Tribes of
                                         The Grand Ronde Community of Oregon
10

11                                   HOH INDIAN TRIBE, SAMISH INDIAN
                                     NATION, and CONFEDERATED TRIBES OF
12                                   SILETZ INDIANS
13                                   s/ Craig J. Dorsay
                                     CRAIG J. DORSAY, WSBA No. 9245
14
                                     s/ Lea Ann Easton
15                                   LEA ANN EASTON, WSBA No. 38685
16                                   s/ Kathleen Gargan
                                     KATHLEEN GARGAN, WSBA No. 56452
17                                   Dorsay & Easton LLP
                                     1737 Northeast Alberta Street, Suite 208
18                                   Portland, OR 97211
                                     503.790.9060
19                                   craig@dorsayindianlaw.com
                                     leaston@dorsayindianlaw.com
20                                   katie@dorsayindianlaw.com
                                         Attorneys for Plaintiffs Hoh Indian Tribe,
21                                       Samish Indian Nation, and Confederated
22                                       Tribes of Siletz Indians

23
                                     JAMESTOWN S’KLALLAM TRIBE
24
                                     s/ Lauren P. Rasmussen
25                                   LAUREN P. RASMUSSEN, WSBA No. 33256
                                     Law Offices of Lauren P. Rasmussen, PLLC
26                                   1904 Third Avenue, Suite 1030


     COMPLAINT                           80              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 81 of 87




 1                                   Seattle, WA 98101-1170
                                     206.623.0900
 2                                   lauren@rasmussen-law.com
                                         Attorney for Plaintiff Jamestown S’Klallam
 3                                       Tribe
 4
                                     KALISPEL TRIBE OF INDIANS
 5
                                     s/ Lorraine A. Parlange
 6                                   LORRAINE A. PARLANGE,
                                     WSBA No. 25139
 7                                   Senior Tribal Attorney
                                     934 Garfield Road
 8                                   Airway Heights, WA 99001
                                     509.789.7603
 9                                   lparlange@kalispeltribe.com
                                         Attorney for Plaintiff Kalispel Tribe of
10                                       Indians
11
                                     THE KLAMATH TRIBES
12
                                     s/ Edmund Clay Goodman
13                                   EDMUND CLAY GOODMAN, WSBA No. 37347
                                     Hobbs Straus Dean & Walker, LLP
14                                   215 SW Washington Street, Suite 200
                                     Portland, OR 97214
15                                   503.242.1745
                                     egoodman@hobbsstraus.com
16                                       Attorney for Plaintiff The Klamath Tribes
17
                                     MUCKLESHOOT INDIAN TRIBE
18
                                     s/ Robert L. Otsea, Jr.
19                                   ROBERT L. OTSEA, JR., WSBA No. 9367
20                                   s/ Mary M. Neil
                                     MARY M. NEIL, WSBA No. 34348
21
                                     s/ Danielle Bargala
22                                   DANIELLE BARGALA, WSBA No. 52718
                                     39015 172nd Avenue S
23                                   Auburn, WA 98092
                                     253.939.3311
24                                   rob@muckleshoot.nsn.us
                                     mary.neil@mucklshoot.nsn.us
25                                   danielle.bargala@muckleshoot.nsn.us
                                         Attorneys for Plaintiff Muckleshoot Indian
26                                       Tribe


     COMPLAINT                            81              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
                                                                800 5th Avenue, Suite 2000
                                                                 Seattle, WA 98104-3188
                                                                      (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 82 of 87




 1                                   NEZ PERCE TRIBE
 2                                   s/ Julie S. Kane
                                     JULIE S. KANE, WSBA No. 19138
 3                                   Office of Legal Counsel
                                     P.O. Box 305
 4                                   Lapwai, ID 83540
                                     208.843.7355
 5                                   juliek@nezperce.org
                                         Attorney for Plaintiff Nez Perce Tribe
 6

 7                                   NOOKSACK INDIAN TRIBE
 8                                   s/ Charles N. Hurt, Jr.
                                     CHARLES N. HURT, JR., WSBA No. 46217
 9                                   Office of Tribal Attorney
                                     Senior Tribal Attorney
10                                   5047 Mt. Baker Hwy, P.O. Box 63
                                     Deming, WA 98244
11                                   360.598.4158
                                     churt@nooksack-nsn.gov
12                                       Attorney for Plaintiff Nooksack Indian Tribe
13
                                     PORT GAMBLE S’KLALLAM TRIBE
14
                                     s/ Rogina D. Beckwith
15                                   ROGINA D. BECKWITH, WSBA No. 36241
                                     Port Gamble S’Klallam Tribe Legal Department
16                                   31912 Little Boston Road NE
                                     Kingston, WA 98346
17                                   360.297.6242
                                     ginab@pgst.nsn.us
18                                       Attorney for Plaintiff Port Gamble S’Klallam
                                         Tribe
19

20                                   PUYALLUP TRIBE OF INDIANS
21                                   s/ Alec S. Wrolson
                                     ALEC S. WROLSON, WSBA No. 54076
22
                                     s/ Felecia L. Shue
23                                   FELECEA L. SHUE, WSBA No. 49911
24                                   s/ Lois Y. Boome
                                     LOIS Y. BOOME, WSBA No. 54883
25                                   3009 E. Portland Avenue
                                     Tacoma, WA 98404
26                                   253.573.7877


     COMPLAINT                           82              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 83 of 87




 1                                   alec.wrolson@puyalluptribe-nsn.gov
                                     felecia.shue@puyalluptribe-nsn.gov
 2                                   lois.boome@puyalluptribe-nsn.gov
                                         Attorneys for Plaintiff Puyallup Tribe of
 3                                       Indians
 4
                                     THE QUILEUTE TRIBE OF THE QUILEUTE
 5                                   RESERVATION
 6                                   s/ Lauren J. King
                                     LAUREN J. KING, WSBA No. 40939
 7                                   Foster Garvey, P.C.
                                     1111 Third Ave., Suite 3000
 8                                   Seattle, WA 98101
                                     206.447.6286
 9                                   lauren.king@foster.com
                                         Attorney for Plaintiff Quileute Tribe
10

11                                   QUINAULT INDIAN NATION
12                                   s/ Karen Allston
                                     KAREN ALLSTON, WSBA No. 25336
13
                                     s/ Lori Bruner
14                                   LORI BRUNER, WSBA No. 26652
                                     Senior Assistant Attorneys General
15                                   Quinault Indian Nation Office of Attorney
                                     General
16                                   P.O. Box 613
                                     Taholah, WA 98587
17                                   360.276.8211, ext. 1400
                                     lbruner@quinault.org
18                                   kallston@quinault.org
                                         Attorneys for Plaintiff Quinault Indian
19                                       Nation
20
                                     SKOKOMISH INDIAN TRIBE
21
                                     s/ Earle David Lees, III
22                                   EARLE DAVID LEES, III, WSBA No. 30017
                                     Director of the Skokomish Legal Department
23                                   Skokomish Indian Tribe
                                     N. 80 Tribal Center Road
24                                   Skokomish Nation, WA 98584
                                     360.877.2100
25                                   elees@skokomish.org
                                         Attorney for Plaintiff Skokomish Indian Tribe
26


     COMPLAINT                            83              ATTORNEY GENERAL OF WASHINGTON
                                                               Complex Litigation Division
                                                                800 5th Avenue, Suite 2000
                                                                 Seattle, WA 98104-3188
                                                                      (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 84 of 87




 1                                   SNOQUALMIE INDIAN TRIBE
 2                                   s/ Rob Roy Smith
                                     ROB ROY SMITH, WSBA No. 33798
 3
                                     s/ Rachel B. Saimons
 4                                   RACHEL B. SAIMONS, WSBA No. 46553
                                     Kilpatrick Townsend & Stockton, LLP
 5                                   1420 Fifth Avenue, Suite 3700
                                     Seattle, WA 98101
 6                                   206.467.9600
                                     rrsmith@kilpatricktownsend.com
 7                                   rsaimons@kilpatricktownsend.com
                                         Attorneys for Plaintiff Snoqualmie Indian
 8                                       Tribe
 9
                                     SQUAXIN ISLAND TRIBE
10
                                     s/ David Babcock
11                                   DAVID BABCOCK, WSBA No. 31737
                                     Attorney, Squaxin Island Tribe
12                                   3711 SE Old Olympic Hwy
                                     Shelton, WA 98584
13                                   360.432.1771
                                         Attorney for Plaintiff Squaxin Island Tribe
14

15                                   SUQUAMISH TRIBE
16                                   s/ James Rittenhouse Bellis
                                     JAMES RITTENHOUSE BELLIS,
17                                   WSBA No. 29226
                                     Director, Office of Tribal Attorney
18                                   Suquamish Tribe
                                     P.O. Box 498
19                                   Suquamish, WA 98392
                                     360.394.8501
20                                   Shelton, WA 98584
                                     360.432.1771
21                                   rbellis@suquamish.nsn.us
                                         Attorney for Plaintiff Suquamish Tribe
22

23                                   SWINOMISH INDIAN TRIBAL
                                     COMMUNITY
24
                                     s/ Emily Haley
25                                   EMILY HALEY, WSBA No. 38284
                                     Office of the Tribal Attorney
26                                   11404 Moorage Way


     COMPLAINT                           84              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 85 of 87




 1                                   La Conner, WA 98257
                                     360.466.3163
 2                                   ehaley@swinomish.nsn.us
                                        Attorney for Plaintiff Swinomish Indian
 3                                      Tribal Community
 4
                                     UPPER SKAGIT INDIAN TRIBE
 5
                                     s/ David S. Hawkins
 6                                   DAVID S. HAWKINS, WSBA No. 35370
                                     General Counsel
 7                                   Upper Skagit Indian Tribe
                                     25944 Community Plaza Way
 8                                   Sedro-Woolley, WA 98284
                                     360.854.7016
 9                                   dhawkins@upperskagit.com
                                         Attorney for Plaintiff Upper Skagit Indian
10                                       Tribe
11
                                     CONFEDERATED TRIBES AND BANDS OF
12                                   THE YAKAMA NATION
13                                   s/ Ethan Jones
                                     ETHAN JONES, WSBA No. 46911
14
                                     s/ Anthony Aronica
15                                   ANTHONY ARONICA, WSBA No. 54725
                                     Yakama Nation Office of Legal Counsel
16                                   P.O. Box 151, 401 Fort Road
                                     Toppenish, WA 98948
17                                   509.865.5121
                                     ethan@yakamanation-olc.org
18                                   anthony@yakamanation-olc.org
                                         Attorneys for Plaintiff Confederated Tribes
19                                       and Bands of the Yakama Nation
20
                                     AMERICAN HISTORICAL ASSOCIATION
21
                                     s/ Harry H. Schneider, Jr.
22                                   HARRY H. SCHEIDER, JR., WSBA No. 9404
                                     Perkins Coie LLP
23                                   1201 Third Avenue, Suite 4900
                                     Seattle, WA 98101-3099
24                                   206.359.8000
                                     hschneider@perkinscoie.com
25

26


     COMPLAINT                           85              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 86 of 87




 1                                   s/ Alison M. Dreizen
                                     ALISON M. DREIZEN*
 2                                   Carter Ledyard & Milburn LLP
                                     Two Wall Street
 3                                   New York, NY 10005
                                     212.238.8855
 4                                   dreizen@clm.com
                                         Attorneys for Plaintiff American Historical
 5                                       Association
 6                                      *Application for pro hac vice admission
                                        forthcoming
 7

 8                                   ASSOCIATION OF KING COUNTY
                                     HISTORICAL ORGANIZATIONS, HISTORIC
 9                                   SEATTLE, HISTORYLINK, MUSEUM OF
                                     HISTORY AND INDUSTRY, and
10                                   WASHINGTON TRUST FOR HISTORIC
                                     PRESERVATION
11
                                     s/ Paul J. Lawrence
12                                   PAUL J. LAWRENCE, WSBA No. 13557
13                                   s/ Alanna E. Peterson
                                     ALANNA E. PETERSON, WSBA No. 46502
14                                   Pacific Law Group
                                     1191 2nd Avenue, Suite 2000
15                                   Seattle, WA 98101-3404
                                     206.245.1700
16                                   alanna.peterson@pacificalawgroup.com
                                     paul.lawrence@pacificalawgroup.com
17                                       Attorneys for Plaintiffs Association of King
                                         County Historical Organizations, Historic
18                                       Seattle, HistoryLink, Museum of History and
                                         Industry, and Washington Trust For
19                                       Historic Preservation
20
                                     CHINESE AMERICAN CITIZENS
21                                   ALLIANCE
22                                   s/ Darin Sands
                                     DARIN SANDS
23
                                     s/ Heidi B. Bradley
24                                   HEIDI B. BRADLEY
                                     Bradley Bernstein Sands
25                                   P.O. Box 4120, PMB 62056
                                     Portland, OR 97208-4120
26                                   503.734.2480


     COMPLAINT                           86              ATTORNEY GENERAL OF WASHINGTON
                                                              Complex Litigation Division
                                                               800 5th Avenue, Suite 2000
                                                                Seattle, WA 98104-3188
                                                                     (206) 464-7744
          Case 2:21-cv-00002 Document 1 Filed 01/04/21 Page 87 of 87




 1                                   dsands@bradleybernsteinllp.com
                                     hbradley@bradleybernsteinllp.com
 2                                      Attorneys for Plaintiff Chinese American
                                        Citizens Alliance
 3

 4                                   OCA ASIAN PACIFIC ADVOCATES –
                                     GREATER SEATTLE
 5
                                     s/ Bernadette Connor
 6                                   BERNADETTE CONNOR, WSBA No. 45844
                                     1800 Cooper Point Road SW, Suite 12
 7                                   Olympia, WA 98502
                                     206.552.9666
 8                                   byconnor@gmail.com
                                         Attorney for Plaintiff OCA Asian Pacific
 9                                       Advocates – Greater Seattle
10
                                     WING LUKE MEMORIAL FOUNDATION
11                                   d/b/a WING LUKE MUSEUM
12                                   s/ Gloria Lung Wakayama
                                     GLORIA LUNG WAKAYAMA,
13                                   WSBA No. 11892
                                     Harris & Wakayama, PLLC
14                                   601 Union Street, Suite 2600
                                     Seattle, WA 98101
15                                   206.621.1818
                                     glwakayama@hmwlaw.com
16                                       Attorney for Plaintiff Wing Luke Memorial
                                         Foundation d/b/a Wing Luke Museum
17

18

19

20

21

22

23

24

25

26


     COMPLAINT                           87             ATTORNEY GENERAL OF WASHINGTON
                                                             Complex Litigation Division
                                                              800 5th Avenue, Suite 2000
                                                               Seattle, WA 98104-3188
                                                                    (206) 464-7744
